 

EXHIBIT 10.5

 



ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 29th day of March, 2012, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), U.S. Bank National Association, a
national banking association, not in its individual capacity but solely as
trustee (in such capacity, the “Trustee” or the “Assignee”) under a Pooling and
Servicing Agreement dated as of March 1, 2012 (the “Pooling and Servicing
Agreement”), and First Republic Bank, a California-chartered bank (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Attachment 1A Mortgage Loans”) listed on
Attachment 1A annexed hereto (the “Attachment 1A Mortgage Loan Schedule”) now
serviced by the Bank (together with its successors and assigns, the “Servicer”)
for Assignor and its successors and assigns pursuant to the Flow Mortgage Loan
Sale and Servicing Agreement dated as of July 1, 2010, between Assignor and the
Bank (the “Sale and Servicing Agreement”) and the servicing thereof shall be
subject to the terms of the Sale and Servicing Agreement as modified or
supplemented by this Agreement. In consideration of the mutual promises
contained herein, the parties hereto further agree that the servicing of the
mortgage loans (the “Attachment 1B Mortgage Loans” and, together with the
Attachment 1A Mortgage Loans, the “Mortgage Loans”) listed on Attachment 1B
annexed hereto (the “Attachment 1B Mortgage Loan Schedule” and, together with
the Attachment 1A Mortgage Loan Schedule, the “Mortgage Loan Schedule”)
delivered under the Flow Mortgage Loan Sale and Servicing Agreement dated as of
March 16, 2012, between Barclays Bank PLC and the Bank, as modified by the
Assignment, Assumption and Recognition Agreement, dated as of March 29, 2012
(the “Barclays AAR”), among Barclays Capital PLC, Redwood Residential
Acquisition Corporation and the Bank (together, the “Purchase Agreement”) shall
be subject to the terms of the Sale and Servicing Agreement as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Sale and Servicing Agreement. Assignor will sell the Mortgage Loans to
Depositor pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date
hereof, and Depositor will sell the Mortgage Loans to Assignee pursuant to the
Pooling and Servicing Agreement.

 

 

Assignment and Assumption

 

1. Assignor hereby grants, transfers and assigns to Depositor all of its right,
title and interest in, to and under the Sale and Servicing Agreement to the
extent relating to the Attachment 1A Mortgage Loans, together with its
obligations as “Purchaser” to the extent relating to the Attachment 1A Mortgage
Loans, and Depositor hereby accepts such assignment from Assignor and assumes
such obligations.



 

 

 

2. Assignor hereby grants, transfers and assigns to Depositor all of its right,
title and interest in, to and under the Purchase Agreement to the extent
relating to the Attachment 1B Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Purchase Agreement) to the extent
relating to the Attachment 1B Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.

 

3. Depositor hereby grants, transfers and assigns to Assignee all of its right,
title and interest in, to and under the Sale and Servicing Agreement to the
extent relating to the Attachment 1A Mortgage Loans, together with its
obligations as “Purchaser” to the extent relating to the Attachment 1A Mortgage
Loans, Depositor is released from all obligations under the Sale and Servicing
Agreement, and Assignee hereby accepts such assignment from Depositor and
assumes such obligations.

 

4. Depositor hereby grants, transfers and assigns to Assignee all of its right,
title and interest in, to and under the Purchase Agreement to the extent
relating to the Attachment 1B Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Purchase Agreement) to the extent
relating to the Attachment 1B Mortgage Loans, Depositor is released from all
obligations under the Purchase Agreement, and Assignee hereby accepts such
assignment from Depositor and assumes such obligations.

 

5. Assignee agrees to be bound, as “Purchaser,” by all of the terms, covenants
and conditions of the Sale and Servicing Agreement relating to the Attachment 1A
Mortgage Loans, and from and after the date hereof, Assignee assumes for the
benefit of each of Assignor, Depositor and the Bank all of Assignor's
obligations as Purchaser thereunder in respect of the Attachment 1A Mortgage
Loans, and Assignor is released from such obligations.

 

6. Assignee agrees to be bound, as “Purchaser” (as such term is defined in the
Purchase Agreement), by all of the terms, covenants and conditions of the
Purchase Agreement relating to the Attachment 1B Mortgage Loans, and from and
after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and the Bank all of Assignor's obligations as Purchaser thereunder in
respect of the Attachment 1B Mortgage Loans, and Assignor is released from such
obligations.

 

7. The Bank hereby acknowledges the foregoing assignments and assumptions and
agrees that Assignee shall be the “Purchaser” under both the Sale and Servicing
Agreement with respect to the Attachment 1A Mortgage Loans and the Purchase
Agreement with respect to the Attachment 1B Mortgage Loans.

 

Representations and Warranties

 

8. Assignor warrants and represents to, and covenants with, Depositor, Assignee
and the Bank as of the date hereof that:

 

2

 



(a) Attached hereto as Attachment 2A is a true and accurate copy of the Sale and
Servicing Agreement, and as Attachment 2B is a true and accurate copy of the
Purchase Agreement, each of which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b) Assignor is the lawful owner of its interests, rights and obligations under
the Sale and Servicing Agreement to the extent of the Attachment 1A Mortgage
Loans and the Purchase Agreement to the extent of the Attachment 1B Mortgage
Loans, in each case free and clear from any and all claims and encumbrances
whatsoever, and upon the transfer of such interests, rights and obligations to
Assignee as contemplated herein, Assignee shall have good title to all of
Assignee's interests, rights and obligations under the Sale and Servicing
Agreement to the extent of the Attachment 1A Mortgage Loans and the Purchase
Agreement to the extent of the Attachment 1B Mortgage Loans, in each case free
and clear of all liens, claims and encumbrances;

 

(c) There are no offsets, counterclaims or other defenses available to the Bank
with respect to the Sale and Servicing Agreement or the Purchase Agreement;

 

(d) Assignor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to enter into and perform its obligations under each of the Sale and
Servicing Agreement and the Purchase Agreement;

 

(e) Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Assignor’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Assignor’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which Assignor is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Assignor or its property is subject. The execution, delivery
and performance by Assignor of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of Assignor. This Agreement has been duly executed
and delivered by Assignor and, upon the due authorization, execution and
delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignor in connection with the execution, delivery or performance by Assignor
of this Agreement, or the consummation by it of the transactions contemplated
hereby.



3

 

 

9. Depositor warrants and represents to, and covenants with, Assignor, Assignee
and the Bank that as of the date hereof:

 

(a) Depositor is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation;

 

(b) Depositor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Depositor in connection with the execution, delivery or performance by Depositor
of this Agreement, or the consummation by it of the transactions contemplated
hereby other than any that have been obtained or made.

 

10. Assignee warrants and represents to, and covenants with, Assignor, Depositor
and the Bank that as of the date hereof:

 

(a) Assignee is a national banking association duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b) Assignee has been directed to enter into this Agreement pursuant to the
provisions of the Pooling and Servicing Agreement. The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

4

 



11. The Bank warrants and represents to, and covenants with, Assignor, Depositor
and Assignee as of the date hereof that:

 

(a) Attached hereto as Attachment 2A is a true and accurate copy of the Sale and
Servicing Agreement and as Attachment 2B is a true and accurate copy of the
Purchase Agreement, each of which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b) The Bank is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to service the Mortgage Loans pursuant to the Sale and Servicing
Agreement and otherwise to perform its obligations under the Sale and Servicing
Agreement and the Purchase Agreement;

 

(c) The Bank has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of the Bank’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
the Bank’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which the Bank is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which the Bank or its property is subject. The execution, delivery
and performance by the Bank of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of the Bank. This Agreement has been duly executed and
delivered by the Bank and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of the Bank enforceable against the Bank in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(d) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
the Bank in connection with the execution, delivery or performance by the Bank
of this Agreement, or the consummation by it of the transactions contemplated
hereby.



5

 

 

Restated Bank Representations and Warranties

 

12. The Bank hereby restates to Depositor and Assignee (a) the representations
and warranties set forth in Subsection 7.01 of the Sale and Servicing Agreement
with respect to each Attachment 1A Mortgage Loan as of the related Closing Date
(as such term is defined in the Sale and Servicing Agreement), (b) the
representations and warranties set forth in Subsection 7.02 of the Sale and
Servicing Agreement as of the date hereof, with respect to each Attachment 1A
Mortgage Loan, (c) the representations and warranties set forth in Subsection
7.01 of the Purchase Agreement with respect to each Attachment 1B Mortgage Loan
as of the related Closing Date (as such term is defined in the Purchase
Agreement) and (d) the representations and warranties set forth in Subsection
7.02 of the Purchase Agreement as of the date hereof, with respect to each
Attachment 1B Mortgage Loan, in each case as if such representations and
warranties were set forth herein in full.

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Sale and Servicing Agreement, subject to the rights
of the Controlling Holder pursuant to Section 16.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

13. (a) Assignor hereby covenants and agrees that, if a breach of any
representation and warranty set forth in Subsection 7.01 of the Sale and
Servicing Agreement or Subsection 7.01 of the Purchase Agreement exists on the
date hereof that materially and adversely affects the value of any Mortgage Loan
or the interest of Assignee in any Mortgage Loan and such breach did not exist
as of the Closing Date of that Mortgage Loan, Assignor shall have a period of 60
days from the earlier of either discovery by or receipt of written notice from
Assignee to Assignor of such breach within which to correct or cure such breach.
Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis. A breach of representations and
warranties in Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing
Agreement or the Purchase Agreement shall be deemed to materially and adversely
affect the value of the related Mortgage Loan or the interest of the Assignee
therein. Assignor hereby covenants and agrees that if any breach cannot be
corrected or cured within such 60 day period, then Assignor shall, at its
option, (i) substitute a mortgage loan for the defective Mortgage Loan in
accordance with the Sale and Servicing Agreement or the Purchase Agreement, as
applicable, (ii) repurchase the related Mortgage Loan at the Repurchase Price or
(iii) except for a breach of a representation and warranty in Subsection
7.01(bb) of the Sale and Servicing Agreement or the Purchase Agreement, make an
indemnification payment in an amount equal to the reduction in value of such
Mortgage Loan as a result of such breach not later than 90 days after its
discovery or receipt of notice of such breach and in the case of clauses (ii)
and (iii) above, by wire transfer of immediately available funds to such account
as Assignee shall specify to Assignor.

 

6

 



(b) Assignor and Assignee agree that the resolution of any controversy or claim
arising out of or relating to an obligation or alleged obligation of Assignor to
repurchase a Mortgage Loan or Mortgage Loans pursuant to Section 13(a) above
shall be by Arbitration administered by the American Arbitration Association. If
any such controversy or claim has not been resolved to the satisfaction of both
Assignor and Assignee, either party may commence Arbitration to resolve the
dispute; provided that a party may commence Arbitration with respect to one or
more unresolved allegations only during the months of January, April, July and
October, and all matters with respect to which Arbitration has been commenced in
any such month shall be heard in a single Arbitration in the immediately
following month or as soon as practicable thereafter; and provided further that
if any Arbitration arising out of or relating to an obligation or alleged
obligation of the Bank to repurchase a Mortgage Loan relating to the same
representation and warranty, has commenced and is continuing, then such
Arbitration shall be joined with the Arbitration commenced hereunder.

 

(c) To commence Arbitration, the moving party shall deliver written notice to
the other party that it has elected to pursue Arbitration in accordance with
this Section 13, provided that if Assignor has not responded to Assignee's
notification of a breach of a representation and warranty, Assignee shall not
commence Arbitration with respect to that breach before 60 days following such
notification in order to provide Assignor with an opportunity to respond to such
notification. Within ten Business Days after a party has provided notice that it
has elected to pursue Arbitration, each party may submit the names of one or
more proposed Arbitrators to the other party in writing. If the parties have not
agreed on the selection of an Arbitrator within five Business Days after the
first such submission, then the party commencing Arbitration shall, within the
next five Business Days, notify the American Arbitration Association in San
Francisco, California and request that it appoint a single Arbitrator with
experience in arbitrating disputes arising in the financial services industry.

 

(d) It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery. Accordingly, the Arbitrator will resolve the dispute on the
basis of a review of the written correspondence between the parties (including
any supporting materials attached to such correspondence) conveyed by the
parties to each other in connection with the dispute prior to the delivery of
notice to commence Arbitration; however, upon a showing of good cause, a party
may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate. If requested by the Arbitrator or any party, any hearing with
respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.

 



(e) The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the Arbitrator shall be shared
equally between both parties. Each party, however, shall bear its own attorneys
fees and costs in connection with the Arbitration.



7

 

 



  

Recognition of Assignee

 

14. (a) From and after the date hereof, subject to Sections 16 and 17 below, the
Bank shall recognize Assignee as owner of the Mortgage Loans and will service
the Mortgage Loans and perform its obligations hereunder for the benefit of the
Assignee in accordance with the Sale and Servicing Agreement and the Purchase
Agreement, each as modified hereby or as may be amended from time to time, as if
Assignee and the Bank had entered into a separate servicing agreement for the
purchase and servicing of the Mortgage Loans.

 

(b) From and after the date hereof, the Bank further agrees that the provisions
of the Sale and Servicing Agreement shall apply to all of the Mortgage Loans as
though all of the Mortgage Loans were sold by the Bank thereunder; provided,
however, that Subsection 7.04 (Repurchase of Mortgage Loans with Early Payment
Default) and Subsection 7.05 (Purchase Price Protection) of the Purchase
Agreement shall apply to the Attachment 1B Mortgage Loans as though set forth in
the Sale and Servicing Agreement.

 

(c) It is the intention of Assignor, Depositor, the Bank and Assignee that this
Agreement, which includes the Sale and Servicing Agreement, shall constitute a
separate and distinct servicing agreement, and the entire servicing agreement,
between the Bank and Assignee to the extent of the Mortgage Loans and shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto.

 

15. The Mortgage Loans shall be serviced by the Bank for Assignee in accordance
with all applicable state, federal and local laws as well as in conformity with
the provisions of the applicable Mortgages and Mortgage Notes, and pursuant to
the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

16. (a) Controlling Holder Rights. The Bank agrees and acknowledges that Sequoia
Mortgage Funding Corporation, an Affiliate of the Depositor, in its capacity as
the initial Controlling Holder pursuant to the Pooling and Servicing Agreement,
and for so long as it is the Controlling Holder, will assume all of Assignee's
rights and all related responsibilities as Purchaser under each of the following
sections of the Sale and Servicing Agreement:



8

 

 

Sale and Servicing Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase and
Substitution     11.20 Seller and Servicer Shall Provide Access and Information
as Reasonably Required


  

(b) Notwithstanding Sections 1 and 2 above, Assignor reserves its rights under,
and does not assign to Assignee or Depositor, the ongoing rights to take action
and the responsibilities of the Purchaser under the sections of the Purchase
Agreement and the Sale and Servicing Agreement listed below:



  

Purchase Agreement:

 

Section Matter

7.04

 

7.05

Repurchase of Mortgage Loans with Early Payment Default

 

Purchase Price Protection


  



Sale and Servicing Agreement:

 

Subsection Matter 7.05

Purchase Price Protection

 

Addendum I Regulation AB Compliance Addendum


 

 

(c) In addition, the Bank agrees to furnish to Assignor and to Wells Fargo Bank,
N.A., as master servicer or securities administrator under the Pooling and
Servicing Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Purchaser by
the Bank pursuant to any of the sections of the Sale and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:

 

9

 



 

Sale and Servicing Agreement:

 

Subsection       11.09 Transfer of Accounts     11.16 Statements to the
Purchaser     Subsection 2.04 of
Addendum I Servicer Compliance Statement    

Subsection 2.05 of
Addendum I

 

Report on Assessment of Compliance and Attestation


 

(d) If there is no Controlling Holder under the Pooling and Servicing Agreement,
then all rights and responsibilities assumed by the Controlling Holder pursuant
to Section 16(a) shall terminate and revert to Assignee. Assignor will provide
thirty (30) days notice to the Bank of any such termination of which Assignor
has knowledge. Upon the first exercise of an enforcement of any rights pursuant
to Section 16(a), Assignee shall notify (or cause the Master Servicer to notify)
the Bank that there is no longer a Controlling Holder.

 

10

 



Amendments to Sale and Servicing Agreement

 

17. The parties agree that the Sale and Servicing Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a) Definitions.

 

(i) The definitions of “Arbitration,” “Business Day,” “Opinion of Counsel,”
“Repurchase Price” and “Servicing Fee Rate” set forth in Section 1 of the Sale
and Servicing Agreement shall be deleted and replaced in their entirety as
follows, and the following definitions of “Affiliate,” “Clean-up Call,”
“Controlling Holder,” “Eligible Account,” “Eligible Investment,” “Principal
Forbearance Amount,” “Securities Administrator” and “Servicing Modification”
shall be added to Section 1 of the Sale and Servicing Agreement:

 

Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 



Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banks in the states of California, Maryland, Minnesota,
Missouri or New York, are authorized or obligated by law or executive order to
be closed or (iv) a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of March 1, 2012,
in accordance with the Pooling and Servicing Agreement.

 

Controlling Holder: At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

11

 



Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest. If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i) direct obligations of, and obligations fully guaranteed by the United States
of America or any agency or instrumentality of the United States of America the
obligations of which are backed by the full faith and credit of the United
States of America;

 

(ii) (a) demand or time deposits, federal funds or bankers’ acceptances issued
by any depository institution or trust company incorporated under the laws of
the United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations and (b) any other
demand or time deposit or certificate of deposit that is fully insured by the
FDIC;

 

12

 



(iii) repurchase obligations with a term not to exceed thirty (30) days and with
respect to any security described in clause (i) above and entered into with a
depository institution or trust company (acting as principal) described in
clause (ii)(a) above;

 

(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in the highest rating category by the Rating Agency for long-term
unsecured debt with a maturity of more than one year or in the highest rating
category with respect to short-term obligations, in each case at the time of
such investment or contractual commitment providing for such investment;
provided, however, that securities issued by any particular corporation will not
be Eligible Investments to the extent that investments therein will cause the
then outstanding principal amount of securities issued by such corporation and
held as Eligible Investments to exceed 10% of the aggregate outstanding
principal balances of all of the Mortgage Loans and Eligible Investments;

 

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) that is rated in the
highest rating category by the Rating Agency at the time of such investment; and

 

(vi) any money market funds rated in one of the two highest rating categories by
the Rating Agency for long-term unsecured debt with a maturity of more than one
year or in the highest rating category with respect to short-term obligations;

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

13

 



Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which rate shall be increased by the amount of any increase in the
Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of the
related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 

Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.

 

14

 



(b) Servicing Standard. In servicing the Mortgage Loans in accordance with this
Agreement and Customary Servicing Procedures, the Servicer shall service the
Mortgage Loans with a view to the best interests of all holders of the Sequoia
Mortgage Trust 2012-2 Mortgage Pass-Through Certificates as a single class.

 

(c) Segregated Custodial Account. The Servicer shall establish a Custodial
Account pursuant to Subsection 11.04 of the Sale and Servicing Agreement which
shall be titled “First Republic Bank, in trust for U.S. Bank National
Association, as trustee of the Sequoia Mortgage Trust 2012-2” (the “2012-2
Custodial Account”), which shall be the Custodial Account under this Agreement
for all purposes. If the 2012-2 Custodial Account is no longer an Eligible
Account, the Servicer shall transfer the 2012-2 Custodial Account to an account
that is an Eligible Account. The 2012-2 Custodial Account shall qualify as an
Eligible Account.

 

(d) Determination of Breach of Representations and Warranties. The following
sentence shall be added as the new third sentence of Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(e) Transfer of Eligible Investments. The following sentences shall be added at
the end of the last paragraph of Subsection 11.04:

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2012-2 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 

15

 



(f) Transfer of Accounts. The second sentence of Subsection 11.09 shall be
deleted and replaced in its entirety as follows:

 

Pursuant to Subsections 11.04 and 11.06, such transfer shall be made only with
the Purchaser’s approval, which shall not unreasonably be withheld.

 

(g) Form of Monthly Report. The Servicer shall provide monthly accounting
reports to the Purchaser and Master Servicer, pursuant to Subsection 11.16 of
the Sale and Servicing Agreement, with the information required by the monthly
reporting format of the Master Servicer as previously provided to the Servicer
by Assignor. Such reports shall be provided not later than the fifth (5th)
Business Day of each calendar month.

 

(h) Shorter Cure Period for Failure to Provide Distribution Data. An additional
“Event of Default” shall be listed in Subsection 13.01, to be inserted after
clause (h), to read in its entirety as follows:

 

or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 

(i) Clean-up Call. A new Section 33 shall be added to the Sale and Servicing
Agreement, to read in its entirety as follows:

 

SECTION 33. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call. The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.

 

(j) REMIC Provisions.

 

(i) The following definition of “REMIC Provisions” is hereby added to Section 1
of the Sale and Servicing Agreement:

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 



(ii) The following paragraph shall be added to the end of Subsection 11.13, to
read in its entirety as follows:

 

16

 



If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling and Servicing Agreement
(the “Trust”), but in any event within three years after its acquisition by such
REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 

17

 



(iii) The following additional provisions shall be added after Subsection 11.23,
to read in its entirety as follows:

 

Subsection 11.24 Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 

(k) Avoidance of Consolidation.

 

(i)       The following Subsection 7.06 shall be added at the end of Section 7,
to read in its entirety as follows:

 

Subsection 7.06 Avoidance of Consolidation.

 

(a) The Servicer covenants and agrees that it shall not hold or purchase any
certificate (a “Certificate”) issued by the trust created by the Pooling and
Servicing Agreement (the “Trust”) if its holding or purchase of such Certificate
(or interest therein) would cause the Servicer to be required to consolidate any
assets of the Trust on its financial statements under U.S. generally accepted
accounting principles (“Consolidate” or “Consolidation”). The Servicer shall be
deemed to have represented by virtue of its purchase or holding of such
Certificate (or interest therein) that its holding or purchase of such
Certificate (or interest therein) will not cause the Servicer to be required to
Consolidate any assets of the Trust on its financial statements.

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion. The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.

 

18

 



(b) The Servicer covenants and agrees that it shall not transfer its servicing
rights and duties under this Agreement and the Sale and Servicing Agreement to
an insured depository institution, as such term is defined in the Federal
Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI Servicer
Transferee”) unless the Purchaser and the Servicer shall have received a
representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(f) of this Agreement above, to
read in its entirety as follows:

 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

19

 



(l) Foreclosure Proceedings. The first sentence of Subsection 11.13 is hereby
deleted and replaced in its entirety with the following:

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.

 

(m) Modification Payment Plans and Foreclosure Approvals.

 

(i) The first sentence of the fifth paragraph of Subsection 11.01 is hereby
deleted and replaced in its entirety with the following:

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan, or accept substitute or additional collateral or release any
collateral for such Mortgage Loan, unless (1) the Mortgagor is in default with
respect to the Mortgage Loan, or such default is, in the judgment of the
Servicer, imminent, (2) the modification is in accordance with the customary
procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and (3) the Purchaser has approved such action.

 

(ii) The third sentence of the last paragraph of Subsection 11.01 is hereby
deleted and replaced in its entirety with the following:

 

In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.

 

20

 



(n) Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 of the Sale and Servicing Agreement in
the formats attached hereto as Exhibits 10 and 11, or in such other format as
the Servicer, the Purchaser and the Depositor shall agree in writing.

 

(o) Assumption Agreements. The first sentence of Subsection 11.18 is hereby
deleted and replaced in its entirety with the following:

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 

(p) Indemnification Expenses. The first sentence of Subsection 12.01(b) is
hereby deleted and replaced in its entirety with the following:

 

The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.

 

(q) The rights under the Purchase Agreement and the Sale and Servicing Agreement
assigned to the Depositor and the Assignee pursuant to this Agreement shall be
under the Purchase Agreement and the Sale and Servicing Agreement as amended by
this Agreement.

 

 

Miscellaneous

 

18. All demands, notices and communications related to the Mortgage Loans, the
Sale and Servicing Agreement and this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)In the case of the Bank,

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

with a copy to the General Counsel at the same address



21

 

 

 

(b)In the case of Assignee,

 

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3D

St. Paul, Minnesota, 55107

Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-2

 

(c)In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2012-2

 

(f)In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

22

 



 

19. This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent preempted by Federal law, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws, without regard to the conflicts of laws provisions of the State
of New York or any other jurisdiction.

 

20. No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

21. This Agreement shall inure to the benefit of the successors and assigns of
the parties hereto. Any entity into which Assignor, Depositor, Assignee or the
Bank may be merged or consolidated shall, without the requirement for any
further writing, be deemed Assignor, Depositor, Assignee or the Bank,
respectively, hereunder.

 

22. This Agreement shall survive the conveyance of the Mortgage Loans, the
assignment of each of the Sale and Servicing Agreement to the extent of the
Attachment 1A Mortgage Loans and the assignment of the Purchase Agreement to the
extent of the Attachment 1B Mortgage Loans by Assignor to Depositor and by
Depositor to Assignee, and the termination of each of the Sale and Servicing
Agreement and the Purchase Agreement.

 

23. This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

24. The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

25. It is expressly understood and agreed by the parties hereto that insofar as
this Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by U.S. Bank National Association (“U.S. Bank”) not in its individual
capacity but solely as Trustee on behalf of the trust created by the Pooling and
Servicing Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling and Servicing Agreement, (ii) each of the undertakings and agreements
herein made on behalf of the Trust is made and intended not as a personal
undertaking or agreement of or by U.S. Bank but is made and intended for
purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of U.S. Bank, individually or
personally, to perform any covenant either express or implied in this Agreement,
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall U.S. Bank in its individual capacity or in its capacity as
Trustee be personally liable for the payment of any indebtedness, amounts or
expenses owed by the Purchaser under the Sale and Servicing Agreement (such
indebtedness, expenses and other amounts being payable solely from and to the
extent of funds of the Trust) or be personally liable for the breach or failure
of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

23

 



26. Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Sale and Servicing Agreement and the right to
exercise the remedies of the Purchaser hereunder and under the Sale and
Servicing Agreement, other than the rights assumed by the Controlling Holder
assumed under Section 13(a) above.

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #6188200, Sequoia Mortgage Trust 2012-2 Distribution Account

 

27. The Bank acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Requests for Mortgage Loan Documents
required by the Bank to perform its duties under the Sale and Servicing
Agreement shall be directed to Wells Fargo Bank, N.A., as custodian, using the
form of Request for Release in the form of Exhibit F hereto. The Bank shall
provide the Custodian with the specimen signatures of the Bank's authorized
servicing representatives using the form in Exhibit D-3 hereto. Notwithstanding
Section 10 of the Sale and Servicing Agreement, the Bank shall pay shipping
expenses for any Mortgage Loan Documents if there has been a breach of any
representation or warranty made with respect to the related Mortgage Loan in
Subsection 7.01 of the Sale and Servicing Agreement.

 

24

 



28. Helping Families Act Notice. Assignor hereby requests that the Bank furnish
each Mortgagor with the notice described in Subsection 6.04 of the Sale and
Servicing Agreement, in the form attached as Exhibit 8 thereto and using U.S.
Bank National Association, as trustee of the Sequoia Mortgage Trust 2012-2 as
the investor name, in accordance with the terms of Subsection 6.04 therein, and
the Bank hereby covenants that it shall furnish each Mortgagor with such notice
as provided therein.

 

29. Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-2” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 29 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 



25

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

 

REDWOOD RESIDENTIAL ACQUISITION
CORPORATION

Assignor

 

By:                                                                 

Name:                                                            

Title:                                                              

 

 

SEQUOIA RESIDENTIAL FUNDING, INC.

Depositor



 

By:                                                                 

Name:                                                            

Title:                                                              

 



 

U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Trustee,

Assignee



 

By:                                                                 

Name:                                                            

Title:                                                              

 



 

FIRST REPUBLIC BANK

Bank



 

By:                                                                 

Name:                                                            

Title:                                                              

 





Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer



 

By:                                                                 

Name:                                                            

Title:                                                              

 





26

 

 

 

 

ATTACHMENT 1A

 

MORTGAGE LOAN SCHEDULE

 

 



27

 

 



KEY CounterParty Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Loan Group Loan Number Servicer Loan
Number Amortization Type Lien Position 1 FRB 1002338 0.0025     1002338 1
3000001081 12-473006-5 1 1 2 FRB 1002338 0.0025     1002338 1 993000189
22-468595-4 1 1 3 FRB 1002338 0.0025     1002338 1 993000160 12-476337-1 1 1 4
FRB 1002338 0.0025     1002338 1 993000156 12-476256-3 1 1 5 FRB 1002338 0.0025
    1002338 1 993000148 12-476049-2 1 1 6 FRB 1002338 0.0025     1002338 1
993000130 12-475821-5 1 1 7 FRB 1002338 0.0025     1002338 1 993000125
12-475753-0 1 1 8 FRB 1002338 0.0025     1002338 1 993000124 12-475750-6 1 1 9
FRB 1002338 0.0025     1002338 1 993000121 12-475717-5 1 1 10 FRB 1002338 0.0025
    1002338 1 993000120 12-475709-2 1 1 11 FRB 1002338 0.0025     1002338 1
993000114 12-475549-2 1 1 12 FRB 1002338 0.0025     1002338 1 993000111
12-475426-3 1 1 13 FRB 1002338 0.0025     1002338 1 993000109 12-475299-4 1 1 14
FRB 1002338 0.0025     1002338 1 993000108 12-475259-8 1 1 15 FRB 1002338 0.0025
    1002338 1 993000107 12-475211-9 1 1 16 FRB 1002338 0.0025     1002338 1
3000001419 12-475113-7 1 1 17 FRB 1002338 0.0025     1002338 1 993000105
12-475083-2 1 1 18 FRB 1002338 0.0025     1002338 1 993000104 12-475069-1 1 1 19
FRB 1002338 0.0025     1002338 1 993000102 12-474971-9 1 1 20 FRB 1002338 0.0025
    1002338 1 993000101 12-474943-8 1 1 21 FRB 1002338 0.0025     1002338 1
993000098 12-474835-6 1 1 22 FRB 1002338 0.0025     1002338 1 993000096
12-474804-2 1 1 23 FRB 1002338 0.0025     1002338 1 993000095 12-474790-3 1 1 24
FRB 1002338 0.0025     1002338 1 993000094 12-474765-5 1 1 25 FRB 1002338 0.0025
    1002338 1 993000093 12-474723-4 1 1 26 FRB 1002338 0.0025     1002338 1
993000092 12-474700-2 1 1 27 FRB 1002338 0.0025     1002338 1 993000090
12-474566-7 1 1 28 FRB 1002338 0.0025     1002338 1 993000089 12-474556-8 1 1 29
FRB 1002338 0.0025     1002338 1 993000088 12-474537-8 1 1 30 FRB 1002338 0.0025
    1002338 1 993000087 12-474373-8 1 1 31 FRB 1002338 0.0025     1002338 1
993000086 12-474369-6 1 1 32 FRB 1002338 0.0025     1002338 1 993000085
12-474277-1 1 1 33 FRB 1002338 0.0025     1002338 1 993000084 12-474196-3 1 1 34
FRB 1002338 0.0025     1002338 1 993000083 12-474066-8 1 1 35 FRB 1002338 0.0025
    1002338 1 993000082 12-474059-3 1 1 36 FRB 1002338 0.0025     1002338 1
993000079 12-473781-3 1 1 37 FRB 1002338 0.0025     1002338 1 993000078
12-473707-8 1 1 38 FRB 1002338 0.0025     1002338 1 993000077 12-473677-3 1 1 39
FRB 1002338 0.0025     1002338 1 993000076 12-473669-0 1 1 40 FRB 1002338 0.0025
    1002338 1 993000073 12-473570-0 1 1 41 FRB 1002338 0.0025     1002338 1
993000070 12-473350-7 1 1 42 FRB 1002338 0.0025     1002338 1 993000069
12-473327-5 1 1 43 FRB 1002338 0.0025     1002338 1 993000067 12-473233-5 1 1 44
FRB 1002338 0.0025     1002338 1 993000064 12-473092-5 1 1 45 FRB 1002338 0.0025
    1002338 1 993000063 12-473018-0 1 1 46 FRB 1002338 0.0025     1002338 1
993000062 12-472990-1 1 1 47 FRB 1002338 0.0025     1002338 1 993000061
12-472966-1 1 1 48 FRB 1002338 0.0025     1002338 1 993000059 12-472902-6 1 1 49
FRB 1002338 0.0025     1002338 1 993000058 12-472876-2 1 1 50 FRB 1002338 0.0025
    1002338 1 993000057 12-472867-1 1 1 51 FRB 1002338 0.0025     1002338 1
993000054 12-472768-1 1 1 52 FRB 1002338 0.0025     1002338 1 993000053
12-472714-5 1 1 53 FRB 1002338 0.0025     1002338 1 993000052 12-472673-3 1 1 54
FRB 1002338 0.0025     1002338 1 993000051 12-472668-3 1 1 55 FRB 1002338 0.0025
    1002338 1 993000046 12-472495-1 1 1 56 FRB 1002338 0.0025     1002338 1
993000045 12-472455-5 1 1 57 FRB 1002338 0.0025     1002338 1 993000044
12-472425-8 1 1 58 FRB 1002338 0.0025     1002338 1 993000043 12-472421-7 1 1 59
FRB 1002338 0.0025     1002338 1 993000041 12-472407-6 1 1 60 FRB 1002338 0.0025
    1002338 1 993000040 12-472315-1 1 1 61 FRB 1002338 0.0025     1002338 1
993000039 12-472310-2 1 1 62 FRB 1002338 0.0025     1002338 1 993000038
12-472266-6 1 1 63 FRB 1002338 0.0025     1002338 1 993000036 12-472241-9 1 1 64
FRB 1002338 0.0025     1002338 1 993000034 12-472083-5 1 1 65 FRB 1002338 0.0025
    1002338 1 993000033 12-472070-2 1 1 66 FRB 1002338 0.0025     1002338 1
993000031 12-471985-2 1 1 67 FRB 1002338 0.0025     1002338 1 993000027
12-471761-7 1 1 68 FRB 1002338 0.0025     1002338 1 993000026 12-471754-2 1 1 69
FRB 1002338 0.0025     1002338 1 993000024 12-471618-9 1 1 70 FRB 1002338 0.0025
    1002338 1 993000023 12-471609-8 1 1 71 FRB 1002338 0.0025     1002338 1
993000022 12-471590-0 1 1 72 FRB 1002338 0.0025     1002338 1 993000020
12-471562-9 1 1 73 FRB 1002338 0.0025     1002338 1 993000013 12-471003-4 1 1 74
FRB 1002338 0.0025     1002338 1 993000011 12-470045-6 1 1 75 FRB 1002338 0.0025
    1002338 1 993000010 12-469847-8 1 1 76 FRB 1002338 0.0025     1002338 1
993000008 12-467546-8 1 1 77 FRB 1002338 0.0025     1002338 1 993000004
12-114266-0 1 1 78 FRB 1002338 0.0025     1002338 1 3000001950 22-476873-5 1 1
79 FRB 1002338 0.0025     1002338 1 3000001986 12-477137-4 1 1 80 FRB 1002338
0.0025     1002338 1 993000016 12-471133-9 1 1 81 FRB 1002338 0.0025     1002338
1 993000017 12-471297-2 1 1 82 FRB 1002338 0.0025     1002338 1 993000018
12-471471-3 1 1 83 FRB 1002338 0.0025     1002338 1 993000019 12-471514-0 1 1 84
FRB 1002338 0.0025     1002338 1 993000003 12-114252-0 1 1 85 FRB 1002338 0.0025
    1002338 1 993000028 12-471820-1 1 1 86 FRB 1002338 0.0025     1002338 1
993000029 12-471847-4 1 1 87 FRB 1002338 0.0025     1002338 1 993000025
12-471684-1 1 1 88 FRB 1002338 0.0025     1002338 1 993000048 12-472624-6 1 1 89
FRB 1002338 0.0025     1002338 1 993000037 12-472247-6 1 1 90 FRB 1002338 0.0025
    1002338 1 993000056 12-472804-4 1 1 91 FRB 1002338 0.0025     1002338 1
993000050 12-472660-0 1 1 92 FRB 1002338 0.0025     1002338 1 993000060
12-472947-1 1 1 93 FRB 1002338 0.0025     1002338 1 993000190 22-473341-6 1 1 94
FRB 1002338 0.0025     1002338 1 993000068 12-473288-9 1 1 95 FRB 1002338 0.0025
    1002338 1 993000015 12-471102-4 1 1 96 FRB 1002338 0.0025     1002338 1
993000072 12-473507-2 1 1 97 FRB 1002338 0.0025     1002338 1 993000047
12-472530-5 1 1 98 FRB 1002338 0.0025     1002338 1 993000097 12-474825-7 1 1 99
FRB 1002338 0.0025     1002338 1 993000146 12-476014-6 1 1 100 FRB 1002338
0.0025     1002338 1 993000123 12-475738-1 1 1 101 FRB 1002338 0.0025    
1002338 1 3000002103 12-475757-1 1 1 102 FRB 1002338 0.0025     1002338 1
3000002417 12-479062-2 1 1 103 FRB 1002338 0.0025     1002338 1 3000002911
12-478603-4 1 1 104 FRB 1002338 0.0025     1002338 1 3000001896 12-475996-5 1 1
105 FRB 1002338 0.0025     1002338 1 3000002104 12-477461-8 1 1 106 FRB 1002338
0.0025     1002338 1 3000002906 12-475616-9 1 1 107 FRB 1002338 0.0025    
1002338 1 3000002967 12-477408-9 1 1 108 FRB 1002338 0.0025     1002338 1
3000002913 12-478656-2 1 1 109 FRB 1002338 0.0025     1002338 1 3000002961
12-478692-7 1 1 110 FRB 1002338 0.0025     1002338 1 3000002908 12-478762-8 1 1
111 FRB 1002338 0.0025     1002338 1 3000002923 12-478892-3 1 1 112 FRB 1002338
0.0025     1002338 1 3000002914 12-478971-5 1 1 113 FRB 1002338 0.0025    
1002338 1 3000002924 12-479189-3 1 1 114 FRB 1002338 0.0025     1002338 1
3000002957 12-479199-2 1 1 115 FRB 1002338 0.0025     1002338 1 3000002940
12-479289-1 1 1 116 FRB 1002338 0.0025     1002338 1 3000002927 12-479398-0 1 1
117 FRB 1002338 0.0025     1002338 1 3000002969 12-479777-5 1 1 118 FRB 1002338
0.0025     1002338 1 3000002947 12-479872-4 1 1 119 FRB 1002338 0.0025    
1002338 1 993000001 12-114172-0 1 1 120 FRB 1002338 0.0025     1002338 1
3000002291 12-478541-6 1 1 121 FRB 1002338 0.0025     1002338 1 3000002038
12-476326-4 1 1

 

KEY HELOC Indicator Loan Purpose Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) 1 0 7           1 0 0 2 0 7           1 0 0 3 0 7           1 0 0 4 0
7           1 0 0 5 0 7           1 0 0 6 0 6           1 0 0 7 0 7           1
0 0 8 0 7           1 0 0 9 0 9           1 0 0 10 0 9           1 0 0 11 0 7  
        1 0 0 12 0 9           1 0 0 13 0 9           1 0 0 14 0 9           1 0
0 15 0 9           1 0 0 16 0 9           1 0 0 17 0 9           1 0 0 18 0 7  
        1 0 0 19 0 7           1 0 0 20 0 9           1 0 0 21 0 9           1 0
0 22 0 9           1 0 0 23 0 9           1 0 0 24 0 7           1 0 0 25 0 9  
        1 0 0 26 0 9           1 0 0 27 0 9           1 0 0 28 0 9           1 0
0 29 0 9           1 0 0 30 0 9           1 0 0 31 0 9           1 0 0 32 0 7  
        1 0 0 33 0 9           1 0 0 34 0 9           1 0 0 35 0 3           1 0
0 36 0 7           1 0 0 37 0 3           1 0 0 38 0 9           1 0 0 39 0 7  
        1 0 0 40 0 9           1 0 0 41 0 7           1 0 0 42 0 7           1 0
0 43 0 9           1 0 0 44 0 9           1 0 0 45 0 7           1 0 0 46 0 7  
        1 0 0 47 0 9           1 0 0 48 0 7           1 0 0 49 0 9           1 0
0 50 0 3           1 4 0 51 0 7           1 0 0 52 0 7           1 0 0 53 0 9  
        1 0 0 54 0 9           1 0 0 55 0 7           1 0 0 56 0 3           1 0
0 57 0 6           1 0 0 58 0 7           1 0 0 59 0 9           1 0 0 60 0 9  
        1 0 0 61 0 3           1 0 0 62 0 7           1 0 0 63 0 9           1 0
0 64 0 6           1 0 0 65 0 7           1 0 0 66 0 7           1 0 0 67 0 7  
        1 0 0 68 0 9           1 0 0 69 0 7           1 0 0 70 0 7           1 0
0 71 0 7           1 0 0 72 0 7           1 0 0 73 0 7           1 0 0 74 0 9  
        1 0 0 75 0 9           1 0 0 76 0 9           1 0 0 77 0 3           1 0
0 78 0 9           1 0 0 79 0 7           1 0 0 80 0 7           1 0 0 81 0 7  
        1 0 0 82 0 7           1 0 0 83 0 9           1 0 0 84 0 7           1 0
0 85 0 7           1 0 0 86 0 9           1 0 0 87 0 7           1 0 0 88 0 9  
        1 0 0 89 0 3           1 0 0 90 0 7           1 0 0 91 0 3           1 0
0 92 0 7           1 0 0 93 0 7           1 0 0 94 0 9           1 0 0 95 0 9  
        1 0 0 96 0 7           1 0 0 97 0 7           1 0 0 98 0 7           1 0
0 99 0 7           1 0 0 100 0 7           1 0 0 101 0 6           1 0 0 102 0 6
          1 0 0 103 0 9           1 0 0 104 0 7           1 0 0 105 0 9        
  1 0 0 106 0 7           1 0 0 107 0 9           1 0 0 108 0 9           1 0 0
109 0 7           1 0 0 110 0 9           1 0 0 111 0 7           1 0 0 112 0 3
          1 0 0 113 0 7           1 0 0 114 0 3           1 0 0 115 0 7        
  1 0 0 116 0 3           1 0 0 117 0 7           1 0 0 118 0 7           1 0 0
119 0 9           1 0 0 120 0 7           1 0 0 121 0 9           1 0 0

 

KEY Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term 1       0.00   20110823 980,000.00 0.0475 360 360 20111001 1 0 2      
0.00   20110817 1,272,000.00 0.0495 360 360 20111001 1 120 3       0.00  
20111021 843,750.00 0.0460 360 360 20120101 1 0 4       0.00   20111024
918,400.00 0.0460 360 360 20111201 1 120 5       0.00   20111013 1,436,050.00
0.0430 360 360 20111201 1 120 6       0.00   20111019 675,600.00 0.0445 360 360
20111201 1 0 7       0.00   20111018 1,020,000.00 0.0425 360 360 20111201 1 0 8
      300,000.00   20111028 1,600,000.00 0.0430 360 360 20111201 1 0 9      
0.00   20111007 400,000.00 0.0380 360 360 20111201 1 0 10       67,500.00  
20111017 1,473,000.00 0.0440 360 360 20111201 1 0 11       0.00   20111011
1,050,000.00 0.0475 360 360 20111201 1 120 12       130,000.00   20111014
487,500.00 0.0400 360 360 20111201 1 0 13       0.00   20111012 1,000,000.00
0.0450 360 360 20111201 1 0 14       200,000.00   20111007 878,000.00 0.0445 360
360 20111201 1 0 15       183,000.00   20111019 985,000.00 0.0420 360 360
20111201 1 0 16       0.00   20111025 1,225,000.00 0.0455 360 360 20120101 1 0
17       0.00   20111005 1,400,000.00 0.0430 360 360 20111201 1 0 18       0.00
  20110929 1,815,450.00 0.0420 360 360 20111201 1 0 19       0.00   20111004
940,000.00 0.0420 360 360 20111201 1 0 20       0.00   20111017 500,000.00
0.0440 360 360 20111201 1 0 21       110,000.00   20111003 1,000,000.00 0.0430
360 360 20111201 1 0 22       700,000.00   20110928 1,341,000.00 0.0430 360 360
20111201 1 0 23       0.00   20111019 640,000.00 0.0440 360 360 20111201 1 0 24
      0.00   20110908 500,000.00 0.0430 360 360 20111101 1 0 25       0.00  
20111007 1,050,000.00 0.0425 360 360 20111201 1 0 26       150,000.00   20110921
900,000.00 0.0425 360 360 20111101 1 0 27       250,000.00   20111001 407,000.00
0.0380 360 360 20111201 1 0 28       0.00   20111017 1,000,000.00 0.0420 360 360
20111201 1 0 29       371,250.00   20110929 915,000.00 0.0405 360 360 20111201 1
0 30       425,000.00   20110927 2,500,000.00 0.0425 360 360 20111201 1 0 31    
  240,000.00   20110923 2,000,000.00 0.0420 360 360 20111101 1 0 32       0.00  
20111021 1,100,000.00 0.0460 360 360 20111201 1 120 33       150,000.00  
20110915 1,300,000.00 0.0440 360 360 20111101 1 120 34       0.00   20110913
150,000.00 0.0555 360 360 20111101 1 0 35       0.00   20110913 112,000.00
0.0565 360 360 20111101 1 0 36       0.00   20110822 417,000.00 0.0425 360 360
20111101 1 0 37       0.00   20110909 44,135.00 0.0485 360 360 20111101 1 0 38  
    0.00   20110909 452,000.00 0.0515 360 360 20111101 1 0 39       0.00  
20110819 1,000,000.00 0.0450 360 360 20111001 1 0 40       0.00   20110824
1,100,000.00 0.0475 360 360 20111101 1 0 41       0.00   20110805 280,000.00
0.0500 360 360 20111001 1 0 42       0.00   20110822 1,000,000.00 0.0445 360 360
20111101 1 0 43       70,000.00   20110819 870,000.00 0.0480 360 360 20111001 1
0 44       0.00   20110812 1,000,000.00 0.0460 360 360 20111001 1 0 45      
0.00   20110815 378,900.00 0.0530 360 360 20111001 1 0 46       0.00   20110815
304,500.00 0.0530 360 360 20111001 1 0 47       0.00   20110804 1,100,000.00
0.0495 360 360 20111001 1 120 48       118,750.00   20110818 2,000,000.00 0.0475
360 360 20111001 1 0 49       250,000.00   20110822 990,000.00 0.0490 360 360
20111001 1 0 50       100,000.00   20110901 1,650,000.00 0.0435 360 360 20111101
1 0 51       0.00   20110715 1,700,000.00 0.0485 360 360 20110901 1 120 52      
0.00   20110802 622,500.00 0.0485 360 360 20111001 1 0 53       0.00   20110801
825,000.00 0.0470 360 360 20111001 1 0 54       0.00   20110726 2,065,000.00
0.0460 360 360 20111001 1 0 55       0.00   20110726 716,000.00 0.0480 360 360
20111001 1 0 56       0.00   20110812 1,700,000.00 0.0490 360 360 20111001 1 0
57       0.00   20110729 610,000.00 0.0465 360 360 20110901 1 0 58       0.00  
20110719 1,400,000.00 0.0455 360 360 20110901 1 0 59       0.00   20110725
127,500.00 0.0490 360 360 20111001 1 0 60       500,000.00   20111003
1,100,000.00 0.0415 360 360 20111201 1 0 61       0.00   20110721 150,000.00
0.0420 360 360 20111001 1 0 62       0.00   20110818 288,750.00 0.0445 360 360
20111001 1 0 63       0.00   20110914 835,000.00 0.0490 360 360 20111101 1 0 64
      0.00   20110721 1,481,250.00 0.0455 360 360 20110901 1 0 65       0.00  
20110722 959,200.00 0.0455 360 360 20110901 1 0 66       0.00   20110624
1,387,500.00 0.0455 360 360 20110901 1 0 67       0.00   20111007 787,500.00
0.0455 360 360 20111201 1 0 68       900,000.00   20110802 1,100,000.00 0.0485
360 360 20111001 1 0 69       220,000.00   20110808 1,500,000.00 0.0475 360 360
20111001 1 0 70       900,000.00   20110615 1,100,000.00 0.0485 360 360 20110801
1 120 71       0.00   20110809 829,000.00 0.0470 360 360 20111001 1 0 72      
0.00   20110627 1,172,000.00 0.0470 360 360 20110801 1 0 73       275,000.00  
20110809 1,569,000.00 0.0450 360 360 20111001 1 0 74       800,000.00   20110606
1,000,000.00 0.0455 360 360 20110801 1 0 75       0.00   20110721 394,860.00
0.0455 360 360 20111001 1 0 76       0.00   20110727 412,000.00 0.0530 360 360
20110901 1 0 77       183,000.00   20110830 417,000.00 0.0410 360 360 20111101 1
0 78       0.00   20111123 1,757,134.00 0.0455 360 360 20120101 1 0 79      
0.00   20111202 740,000.00 0.0460 360 360 20120201 1 0 80       0.00   20110622
556,800.00 0.0480 360 360 20110801 1 120 81       0.00   20110805 956,250.00
0.0495 360 360 20111001 1 0 82       0.00   20110706 2,000,000.00 0.0490 360 360
20110901 1 120 83       0.00   20110712 1,120,740.00 0.0485 360 360 20110901 1 0
84       0.00   20110623 512,000.00 0.0485 360 360 20110901 1 120 85       0.00
  20110708 1,537,500.00 0.0485 360 360 20110901 1 120 86       0.00   20110706
1,500,000.00 0.0485 360 360 20110901 1 120 87       500,000.00   20110816
1,000,000.00 0.0475 360 360 20111001 1 120 88       0.00   20110715 1,210,000.00
0.0455 360 360 20110901 1 0 89       750,000.00   20110729 1,000,000.00 0.0490
360 360 20111001 1 0 90       570,000.00   20110727 900,000.00 0.0475 360 360
20111001 1 120 91       0.00   20110804 400,000.00 0.0455 360 360 20111001 1 0
92       0.00   20110830 960,000.00 0.0470 360 360 20111001 1 120 93       0.00
  20110803 540,000.00 0.0450 360 360 20111001 1 0 94       0.00   20110729
825,000.00 0.0485 360 360 20111001 1 120 95       0.00   20110817 1,750,000.00
0.0505 360 360 20111001 1 0 96       0.00   20110906 337,000.00 0.0430 360 360
20111101 1 0 97       0.00   20110822 280,000.00 0.0460 360 360 20111001 1 0 98
      0.00   20110919 3,000,000.00 0.0425 360 360 20111101 1 120 99      
450,000.00   20111020 850,000.00 0.0460 360 360 20111201 1 120 100       0.00  
20111019 275,000.00 0.0455 360 360 20111201 1 0 101       0.00   20111122
1,100,000.00 0.0440 360 360 20120101 1 0 102       0.00   20111223 1,075,000.00
0.0420 360 360 20120201 1 0 103       0.00   20120126 520,000.00 0.0420 360 360
20120301 1 0 104       0.00   20111027 2,000,000.00 0.0515 360 360 20120101 1
120 105       0.00   20111208 1,480,000.00 0.0420 360 360 20120201 1 0 106      
0.00   20120131 686,250.00 0.0440 360 360 20120301 1 0 107       0.00   20120202
1,970,000.00 0.0435 360 360 20120401 1 120 108       0.00   20120201
1,540,000.00 0.0415 360 360 20120401 1 0 109       0.00   20120123 900,000.00
0.0445 360 360 20120301 1 120 110       0.00   20120123 1,400,000.00 0.0420 360
360 20120301 1 0 111       0.00   20120203 537,600.00 0.0420 360 360 20120401 1
0 112       0.00   20120118 675,000.00 0.0405 360 360 20120301 1 0 113      
0.00   20120131 980,000.00 0.0415 360 360 20120301 1 0 114       0.00   20120203
875,000.00 0.0400 360 360 20120401 1 0 115       0.00   20120110 1,400,000.00
0.0390 360 360 20120301 1 0 116       0.00   20120131 568,750.00 0.0415 360 360
20120401 1 0 117       0.00   20120124 712,500.00 0.0445 360 360 20120301 1 120
118       0.00   20120123 615,000.00 0.0420 360 360 20120301 1 0 119       0.00
  20110729 340,000.00 0.0445 360 360 20111001 1 0 120       0.00   20111227
1,143,750.00 0.0420 360 360 20120301 1 0 121       0.00   20111208 756,000.00
0.0440 360 360 20120201 1 0

 

KEY Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period 1 0   972,528.52 0.0475 5,112.15 20120301 0 0           2 0  
1,272,000.00 0.0495 5,247.00 20120301 0 0           3 0   840,464.24 0.0460
4,325.44 20120301 0 0           4 0   918,400.00 0.0460 3,520.53 20120301 0 0  
        5 0   1,436,050.00 0.0430 5,145.85 20120301 0 0           6 0  
671,988.86 0.0445 3,403.13 20120301 0 0           7 0   1,014,348.91 0.0425
5,017.79 20120301 0 0           8 0   1,591,214.45 0.0430 7,917.95 20120301 0 0
          9 0   297,283.32 0.0380 1,863.83 20120301 0 0           10 0  
1,465,055.60 0.0440 7,376.21 20120301 0 0           11 0   1,050,000.00 0.0475
4,156.25 20120301 0 0           12 0   484,676.32 0.0400 2,327.40 20120301 0 0  
        13 0   994,300.43 0.0450 5,066.86 20120301 0 0           14 0  
871,295.87 0.0445 4,422.66 20120301 0 0           15 0   979,493.90 0.0420
4,816.82 20120301 0 0           16 0   1,220,186.12 0.0455 6,243.35 20120301 0 0
          17 0   1,392,312.63 0.0430 6,928.21 20120301 0 0           18 0  
1,805,301.70 0.0420 8,877.87 20120301 0 0           19 0   934,745.42 0.0420
4,596.77 20120301 0 0           20 0   497,303.30 0.0440 2,503.81 20120301 0 0  
        21 0   994,509.02 0.0430 4,948.72 20120301 0 0           22 0  
1,333,636.62 0.0430 6,636.23 20120301 0 0           23 0   636,548.26 0.0440
3,204.87 20120301 0 0           24 0   496,561.99 0.0430 2,474.36 20120301 0 0  
        25 0   1,044,182.71 0.0425 5,165.37 20120301 0 0           26 0  
893,756.13 0.0425 4,427.46 20120301 0 0           27 0   404,557.96 0.0380
1,896.45 20120301 0 0           28 0   989,878.44 0.0420 4,890.18 20120301 0 0  
        29 0   909,746.91 0.0405 4,394.77 20120301 0 0           30 0  
2,486,149.31 0.0425 12,298.50 20120301 0 0           31 0   1,986,000.59 0.0420
9,780.35 20120301 0 0           32 0   1,093,996.93 0.0460 4,193.65 20120301 0 0
          33 0   1,300,000.00 0.0440 4,766.67 20120301 0 0           34 0  
149,002.78 0.0555 856.40 20120301 0 0           35 0   111,181.98 0.0565 646.51
20120301 0 0           36 0   414,107.01 0.0425 2,051.39 20120301 0 0          
37 0   43,860.19 0.0485 232.90 20120301 0 0           38 0   449,336.20 0.0515
2,468.04 20120301 0 0           39 0   920,358.45 0.0450 5,066.86 20120301 0 0  
        40 0   1,093,025.19 0.0475 5,738.13 20120301 0 0           41 0  
277,960.19 0.0500 1,503.11 20120301 0 0           42 0   993,306.25 0.0445
5,037.19 20120301 0 0           43 0   863,427.03 0.0480 4,564.59 20120301 0 0  
        44 0   992,166.57 0.0460 5,126.45 20120301 0 0           45 0  
376,287.85 0.0530 2,104.05 20120301 0 0           46 0   302,400.74 0.0530
1,690.91 20120301 0 0           47 0   1,100,000.00 0.0495 4,537.50 20120301 0 0
          48 0   1,984,752.12 0.0475 10,432.95 20120301 0 0           49 0  
957,347.67 0.0490 5,254.20 20120301 0 0           50 0   1,537,664.08 0.0435
8,213.90 20120301 0 0           51 0   1,700,000.00 0.0485 6,870.83 20120301 0 0
          52 0   504,932.26 0.0485 3,284.89 20120301 0 0           53 0  
818,653.01 0.0470 4,278.77 20120301 0 0           54 0   2,048,824.01 0.0460
10,586.11 20120301 0 0           55 0   710,590.49 0.0480 3,756.61 20120301 0 0
          56 0   1,687,387.70 0.0490 9,022.36 20120301 0 0           57 0  
604,464.50 0.0465 3,145.39 20120301 0 0           58 0   1,387,065.18 0.0455
7,135.25 20120301 0 0           59 0   126,554.07 0.0490 676.68 20120301 0 0    
      60 0   1,093,796.02 0.0415 5,347.14 20120301 0 0           61 0  
148,737.83 0.0420 733.53 20120301 0 0           62 0   286,426.30 0.0445
1,454.49 20120301 0 0           63 0   829,848.16 0.0490 4,431.57 20120301 0 0  
        64 0   1,467,564.51 0.0455 7,549.35 20120301 0 0           65 0  
950,337.78 0.0455 4,888.67 20120301 0 0           66 0   1,374,680.69 0.0455
7,071.54 20120301 0 0           67 0   783,365.99 0.0455 4,013.58 20120301 0 0  
        68 0   1,091,764.45 0.0485 5,804.62 20120301 0 0           69 0  
1,488,564.03 0.0475 7,824.72 20120301 0 0           70 0   1,100,000.00 0.0485
4,445.83 20120301 0 0           71 0   822,622.28 0.0470 4,299.51 20120301 0 0  
        72 0   1,159,930.65 0.0470 6,078.44 20120301 0 0           73 0  
1,556,486.29 0.0450 7,949.90 20120301 0 0           74 0   989,420.86 0.0455
5,096.61 20120301 0 0           75 0   391,738.90 0.0455 2,012.45 20120301 0 0  
        76 0   408,678.91 0.0530 2,287.86 20120301 0 0           77 0  
414,028.81 0.0410 2,014.94 20120301 0 0           78 0   1,750,229.03 0.0455
8,955.42 20120301 0 0           79 0   738,082.53 0.0460 3,793.57 20120301 0 0  
        80 0   556,800.00 0.0480 2,227.20 20120301 0 0           81 0  
949,219.96 0.0495 5,104.18 20120301 0 0           82 0   2,000,000.00 0.0490
8,166.67 20120301 0 0           83 0   1,110,930.87 0.0485 5,914.06 20120301 0 0
          84 0   509,599.35 0.0485 2,063.52 20120301 0 0           85 0  
1,537,500.00 0.0485 6,214.06 20120301 0 0           86 0   1,500,000.00 0.0485
6,062.50 20120301 0 0           87 0   1,000,000.00 0.0475 3,958.33 20120301 0 0
          88 0   1,198,820.59 0.0455 6,166.90 20120301 0 0           89 0  
992,581.01 0.0490 5,307.27 20120301 0 0           90 0   900,000.00 0.0475
3,562.50 20120301 0 0           91 0   396,838.27 0.0455 2,038.65 20120301 0 0  
        92 0   960,000.00 0.0470 3,760.00 20120301 0 0           93 0  
535,693.14 0.0450 2,736.11 20120301 0 0           94 0   825,000.00 0.0485
3,334.38 20120301 0 0           95 0   1,737,367.67 0.0505 9,447.93 20120301 0 0
          96 0   334,682.76 0.0430 1,667.72 20120301 0 0           97 0  
277,806.61 0.0460 1,435.41 20120301 0 0           98 0   3,000,000.00 0.0425
10,625.00 20120301 0 0           99 0   850,000.00 0.0460 3,258.33 20120301 0 0
          100 0   273,556.37 0.0455 1,401.57 20120301 0 0           101 0  
1,095,558.61 0.0440 5,508.38 20120301 0 0           102 0   1,072,005.89 0.0420
5,256.94 20120301 0 0           103 0   519,277.11 0.0420 2,542.89 20120301 0 0
          104 0   1,975,000.00 0.0515 8,476.04 20120301 0 0           105 0  
1,475,877.88 0.0420 7,237.46 20120301 0 0           106 0   685,329.77 0.0440
3,436.48 20120301 0 0           107 0   1,970,000.00 0.0435 7,141.25 20120301 0
0           108 0   1,540,000.00 0.0415 7,486.00 20120301 0 0           109 0  
900,000.00 0.0445 3,337.50 20120301 0 0           110 0   1,398,053.75 0.0420
6,846.25 20120301 0 0           111 0   537,600.00 0.0420 2,628.96 20120301 0 0
          112 0   674,036.08 0.0405 3,242.05 20120301 0 0           113 0  
978,625.35 0.0415 4,763.82 20120301 0 0           114 0   875,000.00 0.0400
4,177.39 20120301 0 0           115 0   1,397,946.64 0.0390 6,603.36 20120301 0
0           116 0   568,750.00 0.0415 2,764.72 20120301 0 0           117 0  
712,500.00 0.0445 2,642.19 20120301 0 0           118 0   614,145.04 0.0420
3,007.46 20120301 0 0           119 0   337,263.84 0.0445 1,712.65 20120301 0 0
          120 0   1,142,159.99 0.0420 5,593.14 20120301 0 0           121 0  
753,968.76 0.0440 3,785.76 20120301 0 0          

 

KEY Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period 1                       2                       3                
      4                       5                       6                       7
                      8                       9                       10        
              11                       12                       13              
        14                       15                       16                    
  17                       18                       19                       20
                      21                       22                       23      
                24                       25                       26            
          27                       28                       29                  
    30                       31                       32                      
33                       34                       35                       36  
                    37                       38                       39        
              40                       41                       42              
        43                       44                       45                    
  46                       47                       48                       49
                      50                       51                       52      
                53                       54                       55            
          56                       57                       58                  
    59                       60                       61                      
62                       63                       64                       65  
                    66                       67                       68        
              69                       70                       71              
        72                       73                       74                    
  75                       76                       77                       78
                      79                       80                       81      
                82                       83                       84            
          85                       86                       87                  
    88                       89                       90                      
91                       92                       93                       94  
                    95                       96                       97        
              98                       99                       100            
          101                       102                       103              
        104                       105                       106                
      107                       108                       109                  
    110                       111                       112                    
  113                       114                       115                      
116                       117                       118                      
119                       120                       121                      

 

KEY Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term 1                   99 99 60   2                   99 99 60   3      
            99 99 60   4                   99 99 60   5                   99 99
60   6                   99 99 60   7                   99 99 60   8            
      99 99 60   9                       0   10                   99 99 60   11
                  99 99 60   12                       0   13                  
99 99 60   14                   99 99 60   15                   99 99 60   16  
                99 99 60   17                   99 99 60   18                  
99 99 60   19                   99 99 60   20                       0   21      
            99 99 60   22                   99 99 60   23                   99
99 60   24                   99 99 60   25                   99 99 60   26      
            99 99 60   27                       0   28                   99 99
60   29                   99 99 60   30                   99 99 60   31        
          99 99 60   32                   99 99 60   33                   99 99
60   34                       0   35                       0   36              
        0   37                       0   38                       0   39        
          99 99 60   40                   99 99 60   41                       0
  42                   99 99 60   43                   99 99 60   44            
      99 99 60   45                       0   46                       0   47  
                99 99 60   48                   99 99 60   49                  
99 99 60   50                   99 99 60   51                   99 99 60   52  
                    0   53                   99 99 60   54                   99
99 60   55                   99 99 60   56                   99 99 60   57      
            99 99 60   58                   99 99 60   59                      
0   60                   99 99 60   61                       0   62            
          0   63                   99 99 60   64                   99 99 60   65
                  99 99 60   66                   99 99 60   67                
  99 99 60   68                   99 99 60   69                   99 99 48   70
                  99 99 60   71                   99 99 60   72                
  99 99 60   73                   99 99 60   74                   99 99 60   75
                      0   76                       0   77                      
0   78                   99 99 60   79                   99 99 60   80          
        99 99 60   81                   99 99 60   82                   99 99 60
  83                   99 99 60   84                   99 99 60   85            
      99 99 60   86                   99 99 60   87                   99 99 60  
88                   99 99 60   89                   99 99 60   90              
    99 99 60   91                       0   92                   99 99 60   93  
                99 99 60   94                   99 99 60   95                  
99 99 60   96                       0   97                       0   98        
          99 99 36   99                   99 99 60   100                       0
  101                   99 99 60   102                   99 99 60   103        
          99 99 60   104                       0   105                   99 99
60   106                   99 99 60   107                   99 99 60   108      
            99 99 60   109                   99 99 60   110                   99
99 60   111                   99 99 60   112                   99 99 60   113  
                99 99 60   114                       0   115                  
99 99 60   116                       0   117                   99 99 60   118  
                99 99 60   119                       0   120                  
99 99 60   121                   99 99 60  

 

KEY Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion 1 64 1   0   0.00   0.00 1 20120227       2 55 1   0   5.60  
0.00 1 20120223       3 136 2   0   11.00 7.00 0.00 1 20120223       4 276 2   1
  7.00 1.00 0.00 1 20120223       5 298 1   0   5.00   0.00 1 20120223       6
322 1   0   9.00   0.00 1 20120223       7 207 1   0   15.00   0.00 1 20120223  
    8 24 2   0   4.60   0.00 1 20120223       9 235 2   0   36.00 13.00 24.00 1
20120223       10 80 2   0   3.00 6.00 3.00 1 20120223       11 261 2   0  
16.00   0.00 1 20120223       12 21 1   1   11.00   10.00 1 20120223       13
250 2   0   8.00   1.00 1 20120223       14 227 1   0   13.00   13.00 1 20120223
      15 71 1   1   18.00 13.00 2.00 1 20120223       16 254 5   1   33.00  
26.00 1         17 259 1   0   6.00   5.00 1 20120223       18 53 1   0   1.90
0.00 0.00 1 20120223       19 107 1   0   1.60 4.00 0.00 1 20120223       20 13
1   0   4.00 2.00 0.50 1 20120223       21 86 1   1   9.00   9.00 1 20120223    
  22 299 1   1   5.00 15.00 12.00 1 20120223       23 312 1   0   12.00   3.00 1
20120223       24 305 2   1   2.00   0.00 1 20120223       25 4 1   0   12.00  
0.60 1 20120223       26 70 2   0   2.00   0.20 1 20120223       27 294 1   0  
12.00 12.00 2.50 1 20120223       28 105 1   0   40.00   9.00 1 20120223      
29 269 2   0   13.00   8.00 1 20120223       30 35 1   1   9.00 2.00 18.00 1
20120223       31 41 2   0   3.00 5.00 0.50 1 20120223       32 321 1   0   2.50
  0.00 1 20120223       33 60 1   0   0.60 0.00 7.00 1 20120223       34 2 3   1
  5.00 25.00 20.00 1 20120223       35 2 3   1   5.00 25.00 20.00 1 20120223    
  36 285 1   0   1.00 0.00 0.00 1 20120223       37 1 5   1   18.00 10.00 5.00 1
20120223       38 1 6   1   18.00 10.00 5.00 1 20120223       39 249 2   0  
8.00 9.00 0.00 1 20120223       40 63 2   1   31.00 10.00 17.00 1 20120223      
41 245 0   0   3.00   0.00 1 20120223       42 320 1   0   13.00 7.00 0.00 1
20120223       43 225 1   1   24.00   10.00 1 20120223       44 48 2   0   2.60
  4.00 1 20120223       45 3 8   1   50.00   0.00 1 20120223       46 3 7   1  
50.00   0.00 1 20120223       47 324 1   0   2.80   8.00 1 20120223       48 297
3   1   2.00 2.00 0.00 1 20120223       49 291 3   0   16.00   2.00 1 20120223  
    50 287 8   1   35.00   35.00 1 20120223       51 147 1   0   2.00 2.00 0.00
1 20120223       52 17 1   0   7.00   0.00 1 20120223       53 247 1   0   5.00
3.00 4.00 1 20120223       54 278 1   0   5.00 3.00 3.00 1 20120223       55 316
2   0   3.60 12.00 0.00 1 20120223       56 201 1   0   5.00   8.00 1 20120223  
    57 134 1   0   3.00   0.00 1 20120223       58 242 3   1   22.00   0.00 1
20120223       59 1 7   1   18.00 10.00 5.00 1 20120223       60 262 1   0  
1.00   2.00 1 20120223       61 306 2   0   2.00   2.00 1 20120223       62 169
3   0   26.00 2.00 0.00 1 20120223       63 46 2   0   27.00 9.00 3.50 1
20120223       64 18 1   0   5.00   0.00 1 20120223       65 52 1   0   3.00
8.00 0.00 1 20120223       66 181 2   0   6.00   0.00 1 20120223       67 68 1  
0   11.00   0.00 1 20120223       68 311 3   1   28.00   9.00 1 20120223      
69 33 1   0   9.00   0.00 1 20120223       70 284 2   1   15.00   0.00 1
20120223       71 19 1   0   5.00   0.00 1 20120223       72 110 1   0   9.00
1.00 0.00 1 20120223       73 128 2   0   6.00 8.00 0.00 1 20120223       74 319
1   0   6.00 1.00 1.00 1 20120223       75 296 6   0   4.00 4.00 3.00 1 20120223
      76 237 8   1   15.00   10.00 1 20120223       77 300 1   0   7.00 3.00
8.00 1 20120223       78 140 1   0   5.00 1.60 4.00 1         79 315 2   0  
23.00   0.00 1         80 75 1   0   2.00 2.00 0.00 1 20120223       81 47 1   0
  1.00   0.00 1 20120223       82 282 1   1   2.00 1.00 0.00 1 20120223       83
8 3   0   11.00   6.00 1 20120223       84 318 3   0   4.00 4.00 0.00 1 20120223
      85 265 3   1   22.00 10.00 0.00 1 20120223       86 255 3   0   20.00
20.00 4.00 1 20120223       87 40 1   0   8.00 3.00 0.00 1 20120223       88 273
1   0   6.00 11.00 1.00 1 20120223       89 213 1   1   11.00 0.00 1.00 1
20120223       90 240 3   0   11.00 0.00 0.00 1 20120223       91 205 1   0  
0.00   28.00 1 20120223       92 44 1   0   9.00 7.00 0.00 1 20120223       93
50 2   0   0.00 0.00 0.00 1 20120223       94 288 2   0   12.00   17.00 1
20120223       95 96 1   1   8.00 8.00 0.50 1 20120223       96 43 8   0   1.00
  0.00 1 20120223       97 221 2   0   1.00 3.00 0.00 1 20120223       98 34 1  
1   8.00   0.00 1 20120223       99 219 2   0   14.00   0.00 1 20120223      
100 164 3   0   23.00   0.00 1 20120223       101 317 1   0   4.20 2.00 0.00 1  
      102 67 1   0   5.00   0.00 1         103 72 1   0   3.00 0.00 15.00 1    
    104 234 2   1   7.00 10.00 0.00 1         105 280 1   0   1.00 4.00 1.00 1  
      106 54 2   0   4.00   0.00 1         107 166 2   1   35.00 28.00 5.00 1  
      108 114 2   1   0.00 30.00 2.00 1         109 275 3   0   3.00   0.00 1  
      110 233 1   0   7.00 7.00 7.00 1         111 90 1   0   6.00 6.00 0.00 1  
      112 326 1   0   0.00 2.00 1.00 1         113 39 2   0   7.00   0.00 1    
    114 115 1   0   6.00 0.00 1.00 1         115 274 2   0   3.00 6.00 0.00 1  
      116 304 2   1   25.00 24.00 41.00 1         117 271 4   1   20.00   0.00 1
        118 307 2   0   4.00 0.00 0.00 1         119 258 1   0   6.00 0.00 2.00
1 20120223       120 129 2   0   3.00 7.00 0.00 1         121 303 5   1   31.00
2.00 24.00 1        

 

KEY Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line 1       781 782               2       801 790               3
      737 738               4       737 743               5       778 751      
        6       755 728               7       728 743               8       758
812               9       805 793               10       757 755              
11       765 703               12       792 798               13       796 779  
            14       751 794               15       774 768               16    
  776                 17       795 799               18       785 775          
    19       714 712               20       771 772               21       761
740               22       791 793               23       787 769              
24       808 808               25       731 777               26       761 761  
            27       768 739               28       764 752               29    
  733 753               30       787 792               31       775 742        
      32       795 786               33       796 789               34       796
800               35       796 800               36       803 798              
37       798 784               38       798 784               39       779 765  
            40       766 792               41       803 795               42    
  772 776               43       708 764               44       769 771        
      45       726 751               46       726 751               47       775
788               48       761 762               49       736 733              
50       730 736               51       787 795               52       736 747  
            53       798 695               54       765 781               55    
  791 744               56       770 756               57       791 790        
      58       767 801               59       800 784               60       726
706               61       757 764               62       818 786              
63       777 764               64       803 781               65       783 752  
            66       695 693               67       686 673               68    
  789 792               69       782 696               70       796 773        
      71       801 784               72       755 728               73       783
785               74       761 749               75       698 796              
76       733 788               77       751 744               78       807      
          79       792                 80       815 801               81      
770 769               82       714 714               83       762 736          
    84       811 751               85       711 733               86       808
812               87       757 779               88       791 789              
89       804 799               90       780 786               91       766 785  
            92       791 783               93       786 782               94    
  777 742               95       686 673               96       770 809        
      97       793 795               98       779 804               99       790
798               100       817 815               101       762                
102       770                 103       737                 104       781      
          105       773                 106       767                 107      
770                 108       684                 109       759                
110       779                 111       765                 112       766      
          113       771                 114       754                 115      
801                 116       794                 117       740                
118       683                 119       791 786               120       786    
            121       812                

 

KEY Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 1       000000000000     27,083.33 0.00 0.00 0.00 27,083.33 27,083.33 2  
    000000000000     28,560.00   0.00   28,560.00 28,560.00 3       000000000000
    12,375.00 9,750.00 2,916.00 3,747.00 22,125.00 28,788.00 4      
000000000000     6,666.67 8,568.00 1,362.00 4,053.00 15,234.67 20,649.92 5      
000000000000     27,944.88 0.00 3,416.58 0.00 27,944.88 31,361.46 6      
000000000000     20,791.67 0.00 0.00 0.00 20,791.67 20,791.67 7      
000000000000     21,666.68 0.00 8,544.08 0.00 21,666.68 30,210.76 8      
000000000000     25,000.00 0.00 36,450.92 0.00 25,000.00 61,450.92 9      
000000000000     21,041.67 18,240.00 0.00 4,104.00 39,281.67 43,385.16 10      
000000000000     32,500.00 20,898.00 9,750.00 6,608.00 53,398.00 69,755.58 11  
    000000000000     16,921.00 0.00 15,583.00 0.00 16,921.00 32,504.33 12      
000000000000     0.00   22,365.75   0.00 22,365.75 13       000000000000    
0.00 0.00 25,089.25 0.00 0.00 25,089.25 14       000000000000     59,116.75 0.00
0.00 0.00 59,116.75 59,116.75 15       000000000000     0.00 25,375.00 39,059.84
0.00 25,375.00 64,434.84 16       000000000000     25,546.00 0.00 738.00 0.00
25,546.00 26,284.00 17       000000000000     29,166.67 0.00 0.00 0.00 29,166.67
29,166.67 18       000000000000     13,333.34 9,167.00 3,199.69 0.00 22,500.34
25,699.69 19       000000000000     16,667.00 0.00 8,333.00 0.00 16,667.00
25,000.00 20       000000000000     16,505.00 5,028.00 0.00 0.00 21,533.00
21,533.00 21       000000000000     0.00   48,709.00   0.00 48,709.00 22      
000000000000     0.00 41,666.00 0.00 0.00 41,666.00 41,666.00 23      
000000000000     19,375.00 0.00 9,000.00 0.00 19,375.00 28,375.00 24      
000000000000     0.00   13,962.00   0.00 13,962.00 25       000000000000    
37,338.00 0.00 0.00 0.00 37,338.00 37,338.00 26       000000000000     23,997.00
0.00 3,606.00 0.00 23,997.00 27,603.00 27       000000000000     52,635.80 0.00
2,427.83 0.00 52,635.80 55,063.63 28       000000000000     0.00 0.00 38,668.21
0.00 0.00 38,668.21 29       000000000000     27,464.42 0.00 0.00 0.00 27,464.42
27,464.42 30       000000000000     0.00 0.00 158,913.62 158,914.00 0.00
317,827.24 31       000000000000     50,000.00 14,167.00 0.00 0.00 64,167.00
64,167.00 32       000000000000     20,000.00 0.00 6,520.00 0.00 20,000.00
26,520.00 33       000000000000     12,500.00 8,333.00 5,417.50 0.00 20,833.00
26,250.84 34       000000000000     2,550.00 6,886.00 2,067.83 2,004.00 9,436.00
13,508.12 35       000000000000     2,550.00 6,886.00 2,064.96 2,001.00 9,436.00
13,501.92 36       000000000000     3,333.34 5,667.00 0.00 0.00 9,000.34
9,000.34 37       000000000000     6,205.31 0.00 23,391.63 3,322.00 6,205.31
32,918.95 38       000000000000     6,205.31 0.00 23,393.37 1,690.00 6,205.31
31,288.96 39       000000000000     21,600.00 11,617.00 500.00 0.00 33,217.00
33,716.67 40       000000000000     10,833.00 12,218.00 707.00 0.00 23,051.00
23,758.00 41       000000000000     0.00 0.00 7,330.32 0.00 0.00 7,330.32 42    
  000000000000     12,500.00 17,234.00 16,833.00 6,025.00 29,734.00 52,591.42 43
      000000000000     20,638.00 0.00 0.00 0.00 20,638.00 20,638.00 44      
000000000000     25,516.00 0.00 19,407.67 0.00 25,516.00 44,923.34 45      
000000000000     0.00 0.00 33,211.29 0.00 0.00 33,211.29 46       000000000000  
  0.00 0.00 33,211.29 0.00 0.00 33,211.29 47       000000000000     13,917.00
0.00 2,840.00 0.00 13,917.00 16,756.67 48       000000000000     20,000.00
9,583.00 19,683.33 0.00 29,583.00 49,266.67 49       000000000000     26,216.00
0.00 5,857.50 0.00 26,216.00 32,073.50 50       000000000000     1,923.08  
23,229.75   1,923.08 25,152.83 51       000000000000     22,981.00 0.00
10,000.00 0.00 22,981.00 32,980.51 52       000000000000     82,916.67   0.00  
82,916.67 82,916.67 53       000000000000     12,500.00 15,917.00 0.00 0.00
28,417.00 28,416.67 54       000000000000     30,346.00 4,780.00 105.00 0.00
35,126.00 35,231.00 55       000000000000     20,934.33 0.00 0.00 0.00 20,934.33
20,934.33 56       000000000000     19,166.67 0.00 9,746.00 0.00 19,166.67
28,912.67 57       000000000000     17,083.00   0.00   17,083.00 17,083.00 58  
    000000000000     4,000.00   51,447.25   4,000.00 55,447.25 59      
000000000000     0.00 6,205.00 22,619.83 485.00 6,205.00 29,310.06 60      
000000000000     33,388.00 0.00 41,667.00 0.00 33,388.00 75,054.67 61      
000000000000     3,777.00   1,922.28   3,777.00 5,699.28 62       000000000000  
  2,986.00 6,020.00 1,072.00 0.00 9,006.00 10,077.67 63       000000000000    
11,375.42 6,458.00 294.00 0.00 17,833.42 18,127.75 64       000000000000    
125,000.00 0.00 0.00 0.00 125,000.00 125,000.00 65       000000000000    
10,416.67 8,333.00 0.00 0.00 18,749.67 18,749.67 66       000000000000    
44,037.42 0.00 0.00 0.00 44,037.42 44,037.42 67       000000000000     13,789.00
  3,985.50   13,789.00 17,774.83 68       000000000000     0.00   35,319.00  
0.00 35,319.00 69       000000000000     16,666.00 0.00 25,291.00 0.00 16,666.00
41,957.00 70       000000000000     8,625.00 0.00 59,113.51 0.00 8,625.00
67,738.51 71       000000000000     20,417.00 0.00 0.00 0.00 20,417.00 20,417.00
72       000000000000     8,333.34 14,583.00 1,065.67 0.00 22,916.34 23,982.35
73       000000000000     92,500.00 5,167.00 0.00 0.00 97,667.00 97,666.67 74  
    000000000000     16,722.00 15,000.00 5,000.00 1,583.00 31,722.00 38,304.89
75       000000000000     0.00 0.00 1,227.00 11,574.00 0.00 12,801.27 76      
000000000000     19,500.00   3,278.00   19,500.00 22,778.00 77      
000000000000     14,645.00 0.00 17,037.00 0.00 14,645.00 31,682.00 78      
000000000000     20,833.34 16,250.00 0.00 31,322.34 37,083.34 68,405.68 79      
000000000000     12,500.00   0.00   12,500.00 12,500.00 80       000000000000  
  0.00 24,218.00 11,196.51 0.00 24,218.00 35,414.51 81       000000000000    
26,187.50   5,820.35   26,187.50 32,007.85 82       000000000000     3,000.00
0.00 19,682.00 9,166.00 3,000.00 31,848.00 83       000000000000     0.00  
235,201.73   0.00 235,201.73 84       000000000000     11,916.67 5,951.24
-1,886.08 0.00 17,867.91 15,981.83 85       000000000000     14,132.00 19,158.00
2,853.00 0.00 33,290.00 36,143.00 86       000000000000     9,610.00 15,117.00
21,584.00 0.00 24,727.00 46,311.00 87       000000000000     0.00 0.00 25,550.00
0.00 0.00 25,550.00 88       000000000000     21,668.25 9,992.00 1,666.00 0.00
31,660.25 33,326.25 89       000000000000     0.00 0.00 36,189.00 0.00 0.00
36,189.00 90       000000000000     25,833.17 0.00 9,766.08 0.00 25,833.17
35,599.25 91       000000000000     6,250.00   1,075.00   6,250.00 7,325.00 92  
    000000000000     25,897.00 3,848.00 -4,876.00 0.00 29,745.00 24,869.00 93  
    000000000000     5,697.64 0.00 5,840.31 0.00 5,697.64 11,537.95 94      
000000000000     11,362.50   887.70   11,362.50 12,250.20 95       000000000000
    17,237.21 22,043.58 0.00 0.00 39,280.79 39,280.79 96       000000000000    
11,041.68   -2,657.58   11,041.68 8,384.10 97       000000000000     0.00 0.00
6,753.29 0.00 0.00 6,753.29 98       000000000000     192,106.00   0.00  
192,106.00 192,106.00 99       000000000000     18,883.00   7,708.00   18,883.00
26,591.00 100       000000000000     0.00   9,738.86   0.00 9,738.86 101      
000000000000     17,500.00 11,250.00 0.00 0.00 28,750.00 28,750.00 102      
000000000000     22,783.33   0.00   22,783.33 22,783.33 103       000000000000  
  10,416.68 0.00 5,385.14 0.00 10,416.68 15,801.82 104       000000000000    
179,885.00 0.00 5,366.00 0.00 179,885.00 185,251.00 105       000000000000    
29,166.66 0.00 0.00 0.00 29,166.66 29,166.66 106       000000000000     0.00  
125,564.00   0.00 125,564.00 107       000000000000     75,463.50 20,873.50 0.00
0.00 96,337.00 96,337.00 108       000000000000     0.00 176,114.91 -1,000.00
769.78 176,114.91 175,884.69 109       000000000000     0.00   34,605.92   0.00
34,605.92 110       000000000000     42,469.28 0.00 -1,503.00 0.00 42,469.28
40,966.28 111       000000000000     7,431.00 5,597.00 0.00 0.00 13,028.00
13,028.00 112       000000000000     0.00 0.00 4,000.00 29,512.00 0.00 33,512.00
113       000000000000     12,500.00   21,372.26   12,500.00 33,872.26 114      
000000000000     0.00 0.00 22,581.00 0.00 0.00 22,581.00 115       000000000000
    0.00 0.00 14,583.34 38,840.19 0.00 53,423.53 116       000000000000    
22,109.00 0.00 1,557.00 0.00 22,109.00 23,666.00 117       000000000000     0.00
  22,940.51   0.00 22,940.51 118       000000000000     16,666.67 0.00 4,000.00
0.00 16,666.67 20,666.67 119       000000000000     12,833.84 0.00 135.00 0.00
12,833.84 12,968.34 120       000000000000     8,333.34 14,499.37 717.54
2,260.53 22,832.71 25,810.78 121       000000000000     0.00   9,556.00 0.00
0.00 9,556.00

 

KEY 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1 0 5   3   3   115,751.14 8,751.25 0.3231     100.00 2 0 5   2   4  
406,727.31 9,710.40 0.3400     100.00 3 0 5   2   4   520,123.64 7,484.88 0.2600
    100.00 4 0 4   2   4   585,892.35 7,433.97 0.3600     100.00 5 0 5   2   4  
1,402,938.80 11,917.35 0.3800     100.00 6 0 5   2   4   151,065.15 4,574.17
0.2200     100.00 7 0 5   2   4   663,155.10 10,875.87 0.3600     100.00 8 0 5  
2   4   280,138.00 17,820.77 0.2900     100.00 9 0 5   2   4   2,182,186.54
6,941.63 0.1600       10 0 5   2   4   167,431.72 15,346.23 0.2200       11 0 5
  2   4   473,001.73 14,301.91 0.4400     100.00 12 0 4   2   4   463,320.50
6,486.07 0.2900       13 0 5   2   4   202,575.48 8,781.24 0.3500       14 0 5  
2   4   1,609,606.87 7,094.01 0.1200       15 0 4   2   4   953,792.08 8,376.53
0.1300       16 0 4   3   3   653,321.57 10,979.54 0.4177       17 0 5   2   4  
1,431,822.50 9,916.67 0.3400       18 0 5   2   4   1,497,061.30 11,307.86
0.4400     100.00 19 0 5   2   4   481,597.39 6,750.00 0.2700     100.00 20 0 5
  2   4   177,229.02 4,737.26 0.2200       21 0 4   2   4   662,433.24 8,767.62
0.1800       22 0 4   2   4   1,625,556.00 13,333.12 0.3200       23 0 5   2   4
  2,107,118.77 5,391.25 0.1900       24 0 4   2   4   1,697,796.00 5,864.04
0.4200     100.00 25 0 5   2   4   1,031,935.00 7,467.60 0.2000       26 0 5   2
  4   1,447,585.00 11,041.20 0.4000       27 0 5   2   4   1,054,399.90 7,158.27
0.1300       28 0 5   2   4   3,505,735.00 10,827.10 0.2800       29 0 5   2   4
  518,742.64 10,436.48 0.3800       30 0 4   2   4   1,568,245.00 38,139.27
0.1200       31 0 5   2   4   1,515,905.00 20,533.44 0.3200       32 0 5   2   4
  2,799,010.98 8,221.20 0.3100     100.00 33 0 5   2   4   1,300,622.87 9,975.32
0.3800       34 0 4   2   4   38,356.72 3,241.95 0.2400       35 0 4   2   4  
50,887.71 3,240.46 0.2400       36 0 5   2   4   103,869.16 3,150.12 0.3500    
100.00 37 0 4   2   4   667,853.00 6,254.60 0.1900       38 0 4   2   4  
667,852.00 6,257.79 0.2000       39 0 5   2   4   408,887.10 13,823.83 0.4100  
  100.00 40 0 4   2   4   759,228.79 8,552.88 0.3600       41 0 5   2   4  
1,445,553.70 3,298.64 0.4500     100.00 42 0 5   2   4   956,593.80 7,362.80
0.1400     100.00 43 0 4   2   4   636,123.00 5,159.50 0.2500       44 0 5   2  
4   989,954.76 18,418.57 0.4100       45 0 4   2   4   13,426,249.00 14,280.85
0.4300     100.00 46 0 4   2   4   9,901,220.52 13,616.63 0.4100     100.00 47 0
5   2   4   854,209.83 6,199.97 0.3700       48 0 4   2   4   469,167.47
19,214.00 0.3900     100.00 49 0 5   2   4   424,098.90 9,301.32 0.2900       50
0 4   2   4   2,978,037.00 6,036.68 0.2400       51 0 5   2   4   667,826.00
10,883.57 0.3300     100.00 52 0 5   2   4   3,256,834.98 8,291.67 0.1000    
100.00 53 0 5   2   4   441,733.07 6,820.00 0.2400       54 0 5   2   4  
345,531.67 14,092.40 0.4000       55 0 5   2   4   116,557.21 9,001.76 0.4300  
  100.00 56 0 5   2   4   3,231,582.33 12,721.57 0.4400       57 0 5   2   4  
466,695.28 4,783.24 0.2800     100.00 58 0 4   2   4   537,369.29 19,961.01
0.3600     100.00 59 0 4   2   4   572,101.59 5,862.01 0.2000       60 0 5   2  
4   4,377,488.00 18,763.67 0.2500       61 0 5   2   4   133,898.78 2,222.72
0.3900       62 0 5   2   4   658,302.64 4,635.73 0.4600     100.00 63 0 5   2  
4   1,297,673.49 5,800.88 0.3200       64 0 5   2   4   2,503,160.46 11,250.00
0.0900     100.00 65 0 5   2   4   441,492.32 6,749.88 0.3600     100.00 66 0 5
  2   4   779,996.59 14,972.72 0.3400     100.00 67 0 5   2   4   377,995.87
5,687.95 0.3200     100.00 68 0 4   2   4   2,202,223.19 14,833.98 0.4200      
69 0 5   2   4   1,808,943.18 12,587.10 0.3000     100.00 70 0 4   2   4  
1,739,938.61 23,708.48 0.3500     100.00 71 0 5   2   4   298,577.30 7,758.46
0.3800     100.00 72 0 5   2   4   249,525.37 8,633.65 0.3600     100.00 73 0 5
  2   4   115,381.45 22,463.33 0.2300     100.00 74 0 5   2   4   566,271.09
12,257.56 0.3200       75 0 5   2   4   436,903.39 4,224.42 0.3300       76 0 4
  2   4   464,521.17 9,566.76 0.4200       77 0 5   2   4   363,693.76 6,336.40
0.2000       78 0 5   2   4   811,769.18 10,944.91 0.1600       79 0 5   2   4  
118,540.20 5,000.00 0.4000     100.00 80 1 5   3   4   2,839,034.61 11,628.14
0.3283     100.00 81 1 5   3   3   249,540.24 9,847.54 0.3077     100.00 82 1 5
  3   4   5,542,100.83 11,231.83 0.3527     100.00 83 1 5   2   3  
10,215,239.19 30,294.92 0.1288       84 1 5   3   4   255,840.02 4,196.99 0.2626
    100.00 85 1 4   2   3   371,903.50 11,309.43 0.3129     100.00 86 1 5   3  
3   4,602,126.00 13,524.85 0.2920       87 1 5   3   4   76,951.71 9,717.97
0.3804     94.18 88 1 5   3   3   356,413.61 7,661.17 0.2299       89 1 5   2  
3   975,696.85 14,812.85 0.4093       90 1 5   3   3   317,534.66 12,414.10
0.3487     76.47 91 1 5   3   3   611,557.45 3,837.01 0.5238       92 1 5   2  
4   366,000.64 9,653.42 0.3882     67.69 93 1 5   3   3   1,217,776.00 5,409.15
0.4688     100.00 94 1 5   3   3   825,844.95 4,776.45 0.3899       95 1 4   3  
3   430,330.96 12,735.11 0.3242       96 1 5   2   3   254,567.62 3,678.01
0.4387     100.00 97 1 5   3   4   114,199.04 2,840.12 0.4206     100.00 98 1 5
  3   4   3,122,349.70 17,399.04 0.0906     100.00 99 1 5   3   4   1,003,063.18
7,880.54 0.2964     100.00 100 1 5   3   3   1,089,925.00 2,296.58 0.2358    
100.00 101 0 5   2   4   61,613.05 8,337.50 0.2900     100.00 102 1 5   3   3  
267,877.24 7,810.51 0.3428     100.00 103 1 5   3   3   2,590,598.33 5,253.95
0.3325       104 0 4   3   3   436,223.16 40,699.64 0.2197     100.00 105 0 5  
2   3   384,685.87 9,887.50 0.3390       106 0 5   2   4   1,555,508.30
11,270.50 0.0898     0.00 107 0 4   2   4   1,656,928.90 17,092.88 0.1774      
108 1 4   3   4   1,173,283.82 13,747.15 0.0782       109 0 5   2   4  
209,908.08 13,596.11 0.3929     100.00 110 1 5   3   4   430,284.00 11,387.89
0.2780       111 1 5   3   3   104,631.73 3,913.66 0.3004     100.00 112 0 5   2
  4   6,823,163.00 5,579.55 0.1665       113 1 5   3   3   508,649.60 16,012.77
0.4727     100.00 114 0 5   2   4   699,243.00 9,182.07 0.4066       115 0 5   2
  4   4,693,102.50 8,353.78 0.1564     100.00 116 1 5   3   4   572,957.68
3,181.14 0.1344       117 0 4   2   4   192,971.43 7,653.21 0.3336     100.00
118 0 5   3   3   1,606,955.19 7,528.54 0.3643     100.00 119 0 5   2   4  
560,144.91 2,659.81 0.2051       120 0 5   3   4   434,149.69 8,592.41 0.3329  
  100.00 121 0 4   3   3   3,060,687.58 4,008.74 0.4195      

 

KEY City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type 1 San Marino CA 91108 1 1 1,480,000.00 1,480,000.00 3 20110712         2
HOBOKEN NJ 07030 4 1 1,590,000.00 1,600,000.00 3 20110708         3 TIBURON CA
94920 1 1 1,125,000.00 1,125,000.00 3 20111007         4 REDWOOD CITY CA 94062 1
1 1,148,000.00 1,148,000.00 3 20111016         5 MANHATTAN BEACH CA 90266 1 1
2,051,500.00 2,051,500.00 3 20111003         6 SAN FRANCISCO CA 94127 1 1
844,500.00 845,000.00 3 20111011         7 NAPA CA 94558 1 1 1,275,000.00
1,285,000.00 3 20110927         8 RYE NY 10580 1 1 2,395,000.00 2,395,000.00 3
20110930         9 LA QUINTA CA 92253 6 2   930,000.00 3 20110927         10 SAN
MATEO CA 94402 1 1   2,720,000.00 3 20110928         11 KENTFIELD CA 94904 1 2
1,400,000.00 1,500,000.00 3 20110921         12 SANTA ROSA CA 95404 1 2  
950,000.00 3 20110919         13 NEWPORT BEACH CA 92657 6 1   1,350,000.00 3
20110916         14 LARKSPUR CA 94939 1 1   1,500,000.00 3 20110914         15
ENCINO CA 91436 1 1   1,685,000.00 3 20110906         16 MILL VALLEY CA 94941 1
1   1,800,000.00 3 20111003         17 MENLO PARK CA 94025 1 1   2,550,000.00 3
20110928         18 MILL VALLEY CA 94941 1 1 2,280,000.00 2,300,000.00 3
20110916         19 MILL VALLEY CA 94941 1 1 1,175,000.00 1,250,000.00 3
20110921         20 TOPSFIELD MA 01983 1 1   700,000.00 3 20110923         21
SAUSALITO CA 94965 1 1   1,800,000.00 3 20110909         22 WOODSIDE CA 94062 1
1   3,400,000.00 3 20110912         23 BROOKLINE MA 02467 1 1   2,425,000.00 3
20110916         24 TIBURON CA 94920 1 1 3,126,375.00 3,150,000.00 3 20110831  
      25 NEW CANAAN CT 06840 1 1   2,000,000.00 3 20110916         26
HILLSBOROUGH CA 94010 1 1   4,210,000.00 3 20110814         27 LOS ANGELES CA
91356 6 1   1,800,000.00 3 20110907         28 BAY HARBOR ISLANDS FL 33154 1 1  
2,650,000.00 3 20110831         29 MENLO PARK CA 94025 1 1   1,715,000.00 3
20110915         30 PACIFIC PALISADES CA 90272 1 1   9,000,000.00 3 20110823    
    31 TENAFLY NJ 07670 1 1   3,360,000.00 3 20110907         32 MENLO PARK CA
94025 1 1 1,600,000.00 1,625,000.00 3 20111007         33 SAN FRANCISCO CA 94117
13 1   1,950,000.00 3 20110824         34 BELL CA 90201 13 3   200,000.00 3
20110820         35 BELL CA 90201 13 3   180,000.00 3 20110820         36 SAN
RAFAEL CA 94903 6 1 895,000.00 895,000.00 3 20110808         37 OAKLAND CA 94601
1 3   68,000.00 3 20110809         38 SAN FRANCISCO CA 94107 15 3   950,000.00 3
20110817         39 PALO ALTO CA 94303 1 1 1,700,000.00 1,700,000.00 3 20110805
        40 SAN FRANCISCO CA 94127 1 1   2,530,000.00 3 20110808         41
WALNUT CREEK CA 94597 13 3 530,000.00 530,000.00 3 20110722         42 LOS
ANGELES CA 90035 1 1 1,295,000.00 1,295,000.00 3 20110725         43 SAN
FRANCISCO CA 94118 13 1   1,475,000.00 3 20110728         44 LOS ALTOS HILLS CA
94022 1 1   3,900,000.00 3 20110726         45 DAVIS CA 95616 15 3 541,384.00
580,000.00 3 20110712         46 DAVIS CA 95616 13 3 435,000.00 445,000.00 3
20110712         47 LOS ALTOS CA 94024 1 1   1,450,000.00 3 20110216         48
HILLSBOROUGH CA 94010 1 1 2,825,000.00 2,825,000.00 3 20110713         49 SAN
FRANCISCO CA 94114 13 3   3,500,000.00 3 20110721         50 HILLSBOROUGH CA
94010 1 1   4,800,000.00 3 20110803         51 PALO ALTO CA 94303 1 1
2,700,000.00 2,700,000.00 3 20110708         52 PARK CITY UT 84060 3 2
845,000.00 830,000.00 3 20110718         53 SAN RAFAEL CA 94901 1 1  
1,100,000.00 3 20110713         54 MENLO PARK CA 94025 1 1   2,950,000.00 3
20110711         55 PORTLAND OR 97229 6 1 895,000.00 895,000.00 3 20110629      
  56 PORTOLA VALLEY CA 94028 1 1   3,200,000.00 3 20110714         57 BOSTON MA
02115 4 1 859,000.00 860,000.00 3 20110706         58 HALEIWA HI 96712 1 2
2,380,000.00 2,250,000.00 3 20110701         59 HAYWARD CA 94544 1 3  
175,000.00 3 20110629         60 PALO ALTO CA 94301 1 1   9,000,000.00 3
20110713         61 SAN MATEO CA 94401 2 1   350,000.00 3 20110706         62
PACIFICA CA 94044 1 1 385,000.00 385,000.00 3 20110809         63 NEW YORK NY
10011 2 1   1,150,000.00 3 20110719         64 NEW YORK NY 10128 2 1
3,750,000.00 3,750,000.00 3 20110529         65 RIDGEFIELD CT 06877 1 1
1,199,000.00 1,225,000.00 3 20110628         66 ORINDA CA 94563 1 1 1,850,000.00
1,850,000.00 3 20110613         67 LOS ANGELES CA 90046 1 1 1,050,000.00
1,100,000.00 3 20110929         68 LOS ANGELES CA 90024 1 1   3,650,000.00 3
20110613         69 ALAMO CA 94507 1 1 2,150,000.00 2,200,000.00 3 20110606    
    70 SAN DIEGO CA 92130 6 1 2,900,000.00 2,900,000.00 3 20110602         71
ARMONK NY 10504 1 1 1,115,000.00 1,115,000.00 3 20110613         72 NEW YORK NY
10011 3 1 1,465,000.00 1,465,000.00 3 20110607         73 LARCHMONT NY 10538 1 1
2,305,000.00 2,305,000.00 3 20110610         74 SARATOGA CA 95070 1 1  
2,600,000.00 3 20110518         75 NOVATO CA 94947 1 1   510,000.00 3 20110412  
      76 SONOMA CA 95476 13 3   550,000.00 3 20110713         77 PACIFICA CA
94044 1 1   750,000.00 3 20110802         78 WELLESLEY MA 02481 1 1  
2,250,000.00 3 20111031         79 BOSTON MA 02115 3 1 925,000.00 930,000.00 3
20111109         80 BROOKLYN NY 11231 4 1 830,000.00 810,000.00 3 20110601      
  81 NEW YORK NY 10003 2 1 1,275,000.00 1,275,000.00 3 20110602         82 NEW
YORK NY 10011 4 1 3,182,500.00 3,200,000.00 3 20110602         83 ATHERTON CA
94027 1 3   2,800,000.00 3 20110606         84 CAMPBELL CA 95008 1 1 640,207.00
645,000.00 3 20110610         85 MILL VALLEY CA 94941 1 1 2,050,000.00
2,050,000.00 3 20110613         86 HEALDSBURG CA 95448 1 1   5,100,000.00 3
20110623         87 BROOKLYN NY 11217 1 1 3,150,000.00 3,150,000.00 3 20110630  
      88 MENLO PARK CA 94025 1 1   1,700,000.00 3 20110706         89 SAN
FRANCISCO CA 94121 1 1   3,300,000.00 3 20110707         90 PORTOLA VALLEY CA
94028 1 1 1,960,000.00 1,960,000.00 3 20110713         91 PORTLAND OR 97209 4 2
  800,000.00 3 20110719         92 NEW YORK NY 10128 2 1 1,542,000.00
1,542,000.00 3 20110720         93 SAN FRANCISCO CA 94111 4 3 1,009,000.00
1,009,000.00 3 20110722         94 WOODSIDE CA 94062 1 1   1,600,000.00 3
20110726         95 LA JOLLA CA 92037 1 1   3,545,000.00 3 20110727         96
PORTLAND OR 97219 1 1 421,225.00 425,000.00 3 20110812         97 VANCOUVER WA
98686 6 1 351,000.00 354,000.00 3 20110815         98 SAN FRANCISCO CA 94103 4 1
4,975,000.00 4,350,000.00 3 20110831         99 SAN FRANCISCO CA 94123 1 1
1,625,000.00 1,625,000.00 3 20111004         100 PORTLAND OR 97212 13 3
625,000.00 630,000.00 3 20111006         101 WOODSIDE CA 94062 1 1 1,375,000.00
1,375,000.00 3 20111114         102 SAN FRANCISCO CA 94117 1 1 1,375,000.00
1,375,000.00 3 20111221         103 SOUTHPORT CT 06890 1 1   1,500,000.00 3
20111227         104 SANTA ROSA CA 95403 6 1 2,525,000.00 2,525,000.00 3
20111012         105 MENLO PARK CA 94025 1 1   2,225,000.00 3 20111118        
106 POINT PLEASANT BEACH NJ 08742 1 2 915,000.00 975,000.00 3 20110928        
107 BEDFORD HILLS NY 10507 1 1   3,000,000.00 3 20111128         108 SANTA
BARBARA CA 93103 1 1   2,200,000.00 3 20111220         109 PEBBLE BEACH CA 93953
6 2 1,200,000.00 1,200,000.00 3 20111219         110 LOS GATOS CA 95032 1 1  
2,150,000.00 3 20111227         111 LEXINGTON MA 02421 1 1 672,000.00 675,000.00
3 20120103         112 WEST HOLLYWOOD CA 90048 1 1   1,125,000.00 3 20120104    
    113 TEANECK NJ 07666 1 1 1,225,000.00 1,230,000.00 3 20120103         114
BOSTON MA 02118 4 1   1,250,000.00 3 20111228         115 PORTOLA VALLEY CA
94028 1 1 3,400,000.00 3,400,000.00 3 20120103         116 Santa Barbara CA
93111 1 1   875,000.00 3 20120104         117 PETALUMA CA 94952 1 2 950,000.00
970,000.00 3 20111213         118 LOS ALAMITOS CA 90720 1 1 820,000.00
820,000.00 3 20120116         119 NORTHRIDGE CA 91326 1 1   675,000.00 3
20110708         120 PALO ALTO CA 94303 1 1 1,515,000.00 1,550,000.00 3 20111205
        121 GOLETA AREA CA 93117 15 3   1,450,000.00 3 20111117        

 

KEY Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) 1       0.6622 0.6622 0 0 0           2       0.8000 0.8000 0 0 0  
        3       0.7500 0.7500 0 0 0           4       0.8000 0.8000 0 0 0      
    5       0.7000 0.7000 0 0 0           6       0.8000 0.8000 0 0 0          
7       0.8000 0.8000 0 0 0           8       0.7933 0.6681 0 0 0           9  
    0.4301 0.4301 0 0 0           10       0.5664 0.5415 0 0 0           11    
  0.7500 0.7500 0 0 0           12       0.6500 0.5132 0 0 0           13      
0.7407 0.7407 0 0 0           14       0.7187 0.5853 0 0 0           15      
0.6932 0.5846 0 0 0           16       0.6806 0.6806 0 0 0           17      
0.5490 0.5490 0 0 0           18       0.7963 0.7963 0 0 0           19      
0.8000 0.8000 0 0 0           20       0.7143 0.7143 0 0 0           21      
0.6167 0.5556 0 0 0           22       0.6003 0.3944 0 0 0           23      
0.2639 0.2639 0 0 0           24       0.1599 0.1599 0 0 0           25      
0.5250 0.5250 0 0 0           26       0.2494 0.2138 0 0 0           27      
0.3650 0.2261 0 0 0           28       0.3774 0.3774 0 0 0           29      
0.7500 0.5335 0 0 0           30       0.3250 0.2778 0 0 0           31      
0.6667 0.5952 0 0 0           32       0.6875 0.6875 0 0 0           33      
0.7436 0.6667 0 0 0           34       0.7500 0.7500 0 0 0           35      
0.6222 0.6222 0 0 0           36       0.4659 0.4659 0 0 0           37      
0.6490 0.6490 0 0 0           38       0.4758 0.4758 0 0 0           39      
0.5882 0.5882 0 0 0           40       0.4348 0.4348 0 0 0           41      
0.5283 0.5283 0 0 0           42       0.7722 0.7722 0 0 0           43      
0.6373 0.5898 0 0 0           44       0.2564 0.2564 0 0 0           45      
0.6999 0.6999 0 0 0           46       0.7000 0.7000 0 0 0           47      
0.7586 0.7586 0 0 0           48       0.7500 0.7080 0 0 0           49      
0.3543 0.2829 0 0 0           50       0.3646 0.3438 0 0 0           51      
0.6296 0.6296 0 0 0           52       0.7500 0.7500 0 0 0           53      
0.7500 0.7500 0 0 0           54       0.7000 0.7000 0 0 0           55      
0.8000 0.8000 0 0 0           56       0.5313 0.5313 0 0 0           57      
0.7101 0.7101 0 0 0           58       0.6222 0.6222 0 0 0           59      
0.7286 0.7286 0 0 0           60       0.1778 0.1222 0 0 0           61      
0.4286 0.4286 0 0 0           62       0.7500 0.7500 0 0 0           63      
0.7261 0.7261 0 0 0           64       0.3950 0.3950 0 0 0           65      
0.8000 0.8000 0 0 0           66       0.7500 0.7500 0 0 0           67      
0.7500 0.7500 0 0 0           68       0.5480 0.3014 0 0 0           69      
0.8000 0.6977 0 0 0           70       0.6897 0.3793 0 0 0           71      
0.7435 0.7435 0 0 0           72       0.8000 0.8000 0 0 0           73      
0.8000 0.6807 0 0 0           74       0.6923 0.3846 0 0 0           75      
0.7742 0.7742 0 0 0           76       0.7491 0.7491 0 0 0           77      
0.8000 0.5560 0 0 0           78       0.7810 0.7810 0 0 0           79      
0.8000 0.8000 0 0 0           80       0.6874 0.6874 0 0 0           81      
0.7500 0.7500 0 0 0           82       0.6284 0.6284 0 0 0           83      
0.4003 0.4003 0 0 0           84       0.7997 0.7997 0 0 0           85      
0.7500 0.7500 0 0 0           86       0.2941 0.2941 0 0 0           87      
0.4762 0.3174 0 0 0           88       0.7118 0.7118 0 0 0           89      
0.5303 0.3030 0 0 0           90       0.7500 0.4591 0 0 0           91      
0.5000 0.5000 0 0 0           92       0.6226 0.6225 0 0 0           93      
0.5352 0.5352 0 0 0           94       0.5156 0.5156 0 0 0           95      
0.4937 0.4937 0 0 0           96       0.8000 0.8000 0 0 0           97      
0.7977 0.7977 0 0 0           98       0.6897 0.6896 0 0 0           99      
0.8000 0.5230 0 0 0           100       0.4400 0.4400 0 0 0           101      
0.8000 0.8000 0 0 0           102       0.7818 0.7818 0 0 0           103      
0.3467 0.3467 0 0 0           104       0.7921 0.7921 0 0 0           105      
0.6652 0.6652 0 0 0           106       0.7500 0.7500 0 0 0           107      
0.6567 0.6567 0 0 0           108       0.7000 0.7000 0 0 0           109      
0.7500 0.7500 0 0 0           110       0.6512 0.6512 0 0 0           111      
0.8000 0.8000 0 0 0           112       0.6000 0.6000 0 0 0           113      
0.8000 0.8000 0 0 0           114       0.7000 0.7000 0 0 0           115      
0.4118 0.4118 0 0 0           116       0.6500 0.6500 0 0 0           117      
0.7500 0.7500 0 0 0           118       0.7500 0.7500 0 0 0           119      
0.5037 0.5037 0 0 0           120       0.7550 0.7550 0 0 0           121      
0.5214 0.5214 0 0 0          

 

KEY Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1                         2                         3                    
    4                         5                         6                      
  7                         8                         9                        
10                         11                         12                        
13                         14                         15                        
16                         17                         18                        
19                         20                         21                        
22                         23                         24                        
25                         26                         27                        
28                         29                         30                        
31                         32                         33                        
34                         35                         36                        
37                         38                         39                        
40                         41                         42                        
43                         44                         45                        
46                         47                         48                        
49                         50                         51                        
52                         53                         54                        
55                         56                         57                        
58                         59                         60                        
61                         62                         63                        
64                         65                         66                        
67                         68                         69                        
70                         71                         72                        
73                         74                         75                        
76                         77                         78                        
79                         80                         81                        
82                         83                         84                        
85                         86                         87                        
88                         89                         90                        
91                         92                         93                        
94                         95                         96                        
97                         98                         99                        
100                         101                         102                    
    103                         104                         105                
        106                         107                         108            
            109                         110                         111        
                112                         113                         114    
                    115                         116                         117
                        118                         119                        
120                         121                        

 

KEY Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) 1     9.00   0.00 20410901 27,083.00 2     20.00   0.00
20410901 28,560.00 3     25.00 11.00 0.00 20411201 12,375.00 4     11.00 15.00
0.00 20411101 6,667.00 5     21.00   0.00 20411101 27,945.00 6     9.00   0.00
20411101 20,792.00 7     15.00   0.00 20411101 21,667.00 8     16.00  
300,000.00 20411101 25,000.00 9     36.00 13.00 0.00 20411101 21,042.00 10    
21.00 21.00 67,500.00 20411101 32,500.00 11     20.00   0.00 20411101 16,921.00
12     25.00   130,000.00 20411101 0.00 13     10.00   0.00 20411101 0.00 14    
29.00   200,000.00 20411101 59,117.00 15     18.00 15.00 183,000.00 20411101
0.00 16     33.00   0.00 20411201 25,546.00 17     10.00   0.00 20411101
29,167.00 18     12.00 16.00 0.00 20411101 13,333.00 19     13.00 4.00 0.00
20411101 16,667.00 20     4.00   0.00 20411101 16,505.00 21     23.00  
110,000.00 20411101 0.00 22     30.00 25.00 700,000.00 20411101 0.00 23    
12.00   0.00 20411101 19,375.00 24     2.00   0.00 20411001 0.00 25     12.00  
0.00 20411101 37,338.00 26     15.00   150,000.00 20411001 23,997.00 27    
12.00 12.00 250,000.00 20411101 52,636.00 28     40.00   0.00 20411101 0.00 29  
  15.00   371,250.00 20411101 27,464.00 30     9.00 2.00 425,000.00 20411101
0.00 31     13.00 11.00 240,000.00 20411001 50,000.00 32     5.00   0.00
20411101 20,000.00 33     12.00 20.00 150,000.00 20411001 12,500.00 34     20.00
25.00 0.00 20411001 2,550.00 35     20.00 25.00 0.00 20411001 2,550.00 36    
8.00 3.00 0.00 20411001 3,333.00 37     18.00 10.00 0.00 20411001 6,205.00 38  
  18.00 10.00 0.00 20411001 6,205.00 39     12.00 15.00 0.00 20410901 21,600.00
40     31.00 15.00 0.00 20411001 10,833.00 41     0.00   0.00 20410901 0.00 42  
  13.00 17.00 0.00 20411001 12,500.00 43     33.00   70,000.00 20410901
20,638.00 44     30.00   0.00 20410901 25,516.00 45     50.00   0.00 20410901
0.00 46     50.00   0.00 20410901 0.00 47     14.00   0.00 20410901 13,917.00 48
    9.00 10.00 118,750.00 20410901 20,000.00 49     16.00   250,000.00 20410901
26,216.00 50     35.00   100,000.00 20411001 1,923.00 51     10.00 2.00 0.00
20410801 22,981.00 52     7.00   0.00 20410901 82,917.00 53     17.00 16.00 0.00
20410901 12,500.00 54     11.00 6.00 0.00 20410901 30,346.00 55     20.00 20.00
0.00 20410901 20,934.00 56     24.00   0.00 20410901 19,167.00 57     20.00  
0.00 20410801 17,083.00 58     22.00   0.00 20410801 4,000.00 59     18.00 10.00
0.00 20410901 0.00 60     17.00   500,000.00 20411101 33,388.00 61     2.00  
0.00 20410901 3,777.00 62     32.00 2.00 0.00 20410901 2,986.00 63     27.00
14.00 0.00 20411001 11,375.00 64     18.00   0.00 20410801 125,000.00 65    
12.00 7.00 0.00 20410801 10,417.00 66     11.00   0.00 20410801 44,037.00 67    
25.00   0.00 20411101 13,789.00 68     28.00   900,000.00 20410901 0.00 69    
15.00   220,000.00 20410901 16,666.00 70     21.00   900,000.00 20410701
8,625.00 71     10.00   0.00 20410901 20,417.00 72     3.00 5.00 0.00 20410701
8,333.00 73     8.00 10.00 275,000.00 20410901 92,500.00 74     15.00 9.00
600,000.00 20410701 16,722.00 75     4.00 4.00 0.00 20410901 0.00 76     15.00  
0.00 20410801 19,500.00 77     24.00 3.00 183,000.00 20411001 14,645.00 78    
5.00   0.00 20411201 20,833.34 79     23.00   0.00 20420101 12,500.00 80    
20.00 20.00 0.00 20410701 0.00 81     1.00   0.00 20410901 26,187.50 82     5.00
4.00 0.00 20410801 3,000.00 83     11.00   0.00 20410801 0.00 84     8.00 11.00
0.00 20410801 11,916.67 85     22.00 10.00 0.00 20410801 14,132.00 86     20.00
20.00 0.00 20410801 9,610.00 87     17.00 19.00 500,000.00 20410901 0.00 88    
12.00 13.00 0.00 20410801 21,668.25 89     18.00 0.00 750,000.00 20410901 0.00
90     25.00 0.00 570,000.00 20410901 25,833.17 91     0.00   0.00 20410901
6,250.00 92     13.00 11.00 0.00 20410901 25,897.00 93     0.00 0.00 0.00
20410901 5,697.64 94     26.00   0.00 20410901 11,362.50 95     26.00 26.00 0.00
20410901 17,237.21 96     15.00   0.00 20411001 11,041.68 97     4.00 7.00 0.00
20410901 0.00 98     30.00   0.00 20411001 192,106.00 99     20.00   450,000.00
20411101 18,883.00 100     23.00   0.00 20411101 0.00 101     4.00 5.00 0.00
20411201 17,500.00 102     5.00   0.00 20420101 22,783.33 103     25.00 0.00
0.00 20420201 10,416.68 104     7.00 10.00 0.00 20411201 179,885.00 105    
11.00 13.00 0.00 20420101 29,166.66 106     10.00   0.00 20420201 0.00 107    
35.00 28.00 0.00 20420301 75,463.50 108     0.00 30.00 0.00 20420301 0.00 109  
  15.00   0.00 20420201 0.00 110     14.00 14.00 0.00 20420201 42,469.28 111    
10.00 9.00 0.00 20420301 7,431.00 112     4.00 2.00 0.00 20420201 0.00 113    
13.00   0.00 20420201 12,500.00 114     6.00 0.00 0.00 20420301 0.00 115    
10.00 10.00 0.00 20420201 0.00 116     41.00 24.00 0.00 20420301 22,109.00 117  
  20.00   0.00 20420201 0.00 118     9.00 0.00 0.00 20420201 16,666.67 119    
18.00 0.00 0.00 20410901 12,833.84 120     3.00 12.00 0.00 20420201 8,333.34 121
    37.00 2.00 0.00 20420101 0.00

 

KEY Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income
(Commission) Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission) Originator Doc Code RWT Income Verification
RWT Asset Verification 1 0.00 0.00 0.00 0.00 0.00 Full 2 years 1 Month 2 0.00
0.00       Full 2 years 2 Months 3 2,916.00 0.00 9,750.00 3,747.00 0.00 Full 2
years 2 Months 4 0.00 0.00 8,568.00 0.00 0.00 Full 2 years 2 Months 5 0.00 0.00
0.00 0.00 0.00 Full 2 years 2 Months 6 0.00 0.00 0.00 0.00 0.00 Full 2 years 2
Months 7 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 8 10,189.00 0.00 0.00
0.00 0.00 Full 2 years 2 Months 9 0.00 0.00 18,240.00 0.00 0.00 Full 2 years 2
Months 10 9,750.00 0.00 20,898.00 6,608.00 0.00 Full 2 years 2 Months 11
15,583.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 12 0.00 0.00       Full 2
years 2 Months 13 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 14 0.00 0.00
0.00 0.00 0.00 Full 2 years 2 Months 15 0.00 0.00 25,375.00 0.00 0.00 Full 2
years 2 Months 16 0.00 0.00 0.00 0.00 0.00 Full 2 years 1 Month 17 0.00 0.00
0.00 0.00 0.00 Full 2 years 2 Months 18 0.00 0.00 9,167.00 0.00 0.00 Full 2
years 2 Months 19 8,333.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 20 0.00
0.00 5,028.00 0.00 0.00 Full 2 years 2 Months 21 0.00 0.00       Full 2 years 2
Months 22 0.00 0.00 41,666.00 0.00 0.00 Full 2 years 2 Months 23 9,000.00 0.00
0.00 0.00 0.00 Full 2 years 2 Months 24 0.00 0.00       Full 2 years 2 Months 25
0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 26 0.00 0.00 0.00 0.00 0.00 Full
2 years 2 Months 27 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 28 0.00 0.00
0.00 0.00 0.00 Full 2 years 2 Months 29 0.00 0.00 0.00 0.00 0.00 Full 2 years 2
Months 30 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 31 0.00 0.00 14,167.00
0.00 0.00 Full 2 years 2 Months 32 0.00 0.00 0.00 0.00 0.00 Full 2 years 2
Months 33 0.00 0.00 8,333.00 0.00 0.00 Full 2 years 2 Months 34 0.00 0.00
6,886.00 0.00 0.00 Full 2 years 2 Months 35 0.00 0.00 6,886.00 0.00 0.00 Full 2
years 2 Months 36 0.00 0.00 5,667.00 0.00 0.00 Full 2 years 2 Months 37 0.00
0.00 0.00 0.00 0.00 Full 2 years 2 Months 38 0.00 0.00 0.00 0.00 0.00 Full 2
years 2 Months 39 0.00 0.00 11,617.00 0.00 0.00 Full 2 years 2 Months 40 0.00
0.00 12,218.00 0.00 0.00 Full 2 years 2 Months 41 0.00 0.00 0.00 0.00 0.00 Full
2 years 2 Months 42 16,833.00 0.00 17,234.00 6,025.00 0.00 Full 2 years 2 Months
43 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 44 7,917.00 0.00 0.00 0.00
0.00 Full 2 years 2 Months 45 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 46
0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 47 1,250.00 0.00 0.00 0.00 0.00
Full 2 years 2 Months 48 0.00 0.00 9,583.00 0.00 0.00 Full 2 years 2 Months 49
0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 50 0.00 0.00       Full 2 years 2
Months 51 10,000.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 52 0.00 0.00      
Full 2 years 2 Months 53 0.00 0.00 15,917.00 0.00 0.00 Full 2 years 2 Months 54
0.00 0.00 4,780.00 0.00 0.00 Full 2 years 2 Months 55 0.00 0.00 0.00 0.00 0.00
Full 2 years 2 Months 56 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 57 0.00
0.00       Full 2 years 2 Months 58 0.00 0.00       Full 2 years 2 Months 59
0.00 0.00 6,205.00 0.00 0.00 Full 2 years 2 Months 60 41,667.00 0.00 0.00 0.00
0.00 Full 2 years 2 Months 61 0.00 0.00       Full 2 years 2 Months 62 0.00 0.00
6,020.00 0.00 0.00 Full 2 years 2 Months 63 0.00 0.00 6,458.00 0.00 0.00 Full 2
years 2 Months 64 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 65 0.00 0.00
8,333.00 0.00 0.00 Full 2 years 2 Months 66 0.00 0.00 0.00 0.00 0.00 Full 2
years 2 Months 67 3,098.00 0.00       Full 2 years 2 Months 68 0.00 0.00      
Full 2 years 2 Months 69 25,291.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 70
0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 71 0.00 0.00 0.00 0.00 0.00 Full
2 years 2 Months 72 0.00 0.00 14,583.00 0.00 0.00 Full 2 years 2 Months 73 0.00
0.00 5,167.00 0.00 0.00 Full 2 years 2 Months 74 5,000.00 0.00 15,000.00
1,583.00 0.00 Full 2 years 2 Months 75 0.00 0.00 0.00 0.00 0.00 Full 2 years 2
Months 76 0.00 0.00       Full 2 years 2 Months 77 0.00 0.00 0.00 0.00 0.00 Full
2 years 2 Months 78 31,322.34 0.00 16,250.00 0.00 0.00 Full 2 years 2 Months 79
0.00 0.00       Full 2 years 2 Months 80 0.00 0.00 24,218.00 0.00 0.00 Full 2
years 2 Months 81 9,820.35 0.00       Full 2 years 1 Month 82 0.00 0.00 0.00
0.00 0.00 Full 2 years 2 Months 83 0.00 0.00       Full 2 years 1 Month 84 0.00
0.00 5,951.24 0.00 0.00 Full 2 years 2 Months 85 0.00 0.00 19,158.00 0.00 0.00
Full 2 years 1 Month 86 0.00 0.00 15,117.00 0.00 0.00 Full 2 years 1 Month 87
0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 88 1,666.00 0.00 9,992.00 0.00
0.00 Full 2 years 1 Month 89 0.00 0.00 0.00 0.00 0.00 Full 2 years 1 Month 90
8,740.58 0.00 0.00 0.00 0.00 Full 2 years 1 Month 91 0.00 0.00       Full 2
years 1 Month 92 0.00 0.00 3,848.00 0.00 0.00 Full 2 years 2 Months 93 0.00 0.00
0.00 0.00 0.00 Full 2 years 1 Month 94 0.00 0.00       Full 2 years 1 Month 95
0.00 0.00 22,043.58 0.00 0.00 Full 2 years 1 Month 96 0.00 0.00       Full 2
years 1 Month 97 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 98 0.00 0.00    
  Full 2 years 2 Months 99 7,708.00 0.00       Full 2 years 2 Months 100 0.00
0.00       Full 2 years 1 Month 101 0.00 0.00 11,250.00 0.00 0.00 Full 2 years 2
Months 102 0.00 0.00       Full 2 years 1 Month 103 4,166.67 0.00 0.00 0.00 0.00
Full 2 years 1 Month 104 0.00 0.00 0.00 0.00 0.00 Full 2 years 1 Month 105 0.00
0.00 0.00 0.00 0.00 Full 2 years 1 Month 106 0.00 0.00       Full 2 years 2
Months 107 0.00 0.00 20,873.50 0.00 0.00 Full 2 years 2 Months 108 0.00 0.00
176,114.91 0.00 0.00 Full 2 years 2 Months 109 0.00 0.00       Full 2 years 2
Months 110 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 111 0.00 0.00 5,597.00
0.00 0.00 Full 2 years 1 Month 112 0.00 0.00 0.00 0.00 0.00 Full 2 years 2
Months 113 18,333.34 0.00       Full 2 years 1 Month 114 0.00 0.00 0.00 0.00
0.00 Full 2 years 2 Months 115 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months
116 0.00 0.00 0.00 0.00 0.00 Full 2 years 2 Months 117 0.00 0.00       Full 2
years 2 Months 118 0.00 0.00 0.00 0.00 0.00 Full 2 years 1 Month 119 0.00 0.00
0.00 0.00 0.00 Full 2 years 2 Months 120 0.00 0.00 14,499.37 2,702.70   Full 2
years 2 Months 121 0.00 0.00       Full 2 years 1 Month

 



 

 



ASF RMBS DISCLOSURE PACKAGE









Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 

ATTACHMENT 1B

 

MORTGAGE LOAN SCHEDULE

 

 



28

 

 





KEY CounterParty Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Loan Group Loan Number Servicer Loan
Number Amortization Type 1 Barclays 1002338 0.0025     1002338 1 3500003231
12-479299-0 1 2 Barclays 1002338 0.0025     1002338 1 3500003228 12-478970-7 1 3
Barclays 1002338 0.0025     1002338 1 3500003226 12-478634-9 1 4 Barclays
1002338 0.0025     1002338 1 3500003225 12-478554-9 1 5 Barclays 1002338 0.0025
    1002338 1 3500003222 12-478376-7 1 6 Barclays 1002338 0.0025     1002338 1
3500003221 12-478308-0 1 7 Barclays 1002338 0.0025     1002338 1 3500003220
12-478297-5 1 8 Barclays 1002338 0.0025     1002338 1 3500003219 12-478272-8 1 9
Barclays 1002338 0.0025     1002338 1 3500003215 12-477918-7 1 10 Barclays
1002338 0.0025     1002338 1 3500003211 12-477792-6 1 11 Barclays 1002338 0.0025
    1002338 1 3500003204 12-477567-2 1 12 Barclays 1002338 0.0025     1002338 1
3500003202 12-477485-7 1 13 Barclays 1002338 0.0025     1002338 1 3500003200
12-477188-7 1 14 Barclays 1002338 0.0025     1002338 1 3500003199 12-477147-3 1
15 Barclays 1002338 0.0025     1002338 1 3500003198 12-477112-7 1 16 Barclays
1002338 0.0025     1002338 1 3500003196 12-477060-8 1 17 Barclays 1002338 0.0025
    1002338 1 3500003195 12-476906-3 1 18 Barclays 1002338 0.0025     1002338 1
3500003193 12-476871-9 1 19 Barclays 1002338 0.0025     1002338 1 3500003190
12-476580-6 1 20 Barclays 1002338 0.0025     1002338 1 3500003189 12-476563-2 1
21 Barclays 1002338 0.0025     1002338 1 3500003188 12-476561-6 1 22 Barclays
1002338 0.0025     1002338 1 3500003187 12-476534-3 1 23 Barclays 1002338 0.0025
    1002338 1 3500003186 12-476523-6 1 24 Barclays 1002338 0.0025     1002338 1
3500003185 12-476450-2 1 25 Barclays 1002338 0.0025     1002338 1 3500003184
12-476376-9 1 26 Barclays 1002338 0.0025     1002338 1 3500003181 12-476228-2 1
27 Barclays 1002338 0.0025     1002338 1 3500003179 12-476057-5 1 28 Barclays
1002338 0.0025     1002338 1 3500003178 12-476007-0 1 29 Barclays 1002338 0.0025
    1002338 1 3500003174 12-475677-1 1 30 Barclays 1002338 0.0025     1002338 1
3500003173 12-475614-4 1 31 Barclays 1002338 0.0025     1002338 1 3500003171
12-475438-8 1 32 Barclays 1002338 0.0025     1002338 1 3500003170 12-475278-8 1
33 Barclays 1002338 0.0025     1002338 1 3500003167 12-474532-9 1 34   1002338
0.0025     1002338 1 3500003166 12-474314-2 1

 

KEY Lien Position HELOC Indicator Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel 1 1 0 7           1 2 1 0 7           1 3 1 0 6        
  1 4 1 0 7           1 5 1 0 9           1 6 1 0 7           1 7 1 0 7        
  1 8 1 0 9           1 9 1 0 9           1 10 1 0 7           1 11 1 0 9      
    1 12 1 0 9           1 13 1 0 7           1 14 1 0 7           1 15 1 0 7  
        1 16 1 0 9           1 17 1 0 7           1 18 1 0 7           1 19 1 0
3           1 20 1 0 9           1 21 1 0 9           1 22 1 0 7           1 23
1 0 7           1 24 1 0 3           1 25 1 0 3           1 26 1 0 9           1
27 1 0 9           1 28 1 0 9           1 29 1 0 9           1 30 1 0 9        
  1 31 1 0 9           1 32 1 0 9           1 33 1 0 9           1 34 1 0 7    
      1

 

KEY Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term 1 0 0       113,000.00   20120124 1,254,000.00 0.0405 360 2 0
0       179,000.00   20120124 2,000,000.00 0.0395 360 3 0 0       0.00  
20120103 672,000.00 0.0430 360 4 4 0       0.00   20111227 694,800.00 0.0435 360
5 0 0       0.00   20120123 990,000.00 0.0440 360 6 0 0       0.00   20111227
1,000,000.00 0.0445 360 7 0 0       0.00   20120110 675,000.00 0.0430 360 8 0 0
      0.00   20120125 2,930,000.00 0.0430 360 9 0 0       0.00   20120117
955,000.00 0.0440 360 10 0 0       60,000.00   20111228 1,000,000.00 0.0415 360
11 0 0       71,000.00   20111230 1,000,000.00 0.0440 360 12 0 0      
150,000.00   20120124 1,000,000.00 0.0415 360 13 0 0       1,000,000.00  
20111115 1,500,000.00 0.0450 360 14 0 0       0.00   20111208 800,000.00 0.0435
360 15 0 0       307,500.00   20111121 2,000,000.00 0.0420 360 16 0 0      
500,000.00   20111221 1,155,000.00 0.0445 360 17 0 0       0.00   20120118
1,225,000.00 0.0420 360 18 0 0       0.00   20111129 1,860,000.00 0.0420 360 19
0 0       0.00   20111212 1,400,000.00 0.0450 360 20 0 0       0.00   20111220
915,000.00 0.0445 360 21 0 0       1,200,000.00   20111215 880,000.00 0.0450 360
22 0 0       0.00   20111123 1,157,600.00 0.0435 360 23 0 0       0.00  
20111221 825,000.00 0.0440 360 24 0 0       500,000.00   20111128 2,500,000.00
0.0435 360 25 0 0       0.00   20111222 1,450,000.00 0.0440 360 26 0 0      
0.00   20120112 1,550,000.00 0.0420 360 27 0 0       0.00   20111122
1,000,000.00 0.0430 360 28 0 0       500,000.00   20111202 1,250,000.00 0.0430
360 29 0 0       534,000.00   20111207 713,000.00 0.0435 360 30 0 0      
1,245,000.00   20120111 900,000.00 0.0435 360 31 0 0       0.00   20111117
1,585,000.00 0.0415 360 32 0 0       0.00   20111118 1,682,328.00 0.0440 360 33
0 0       0.00   20111107 1,448,000.00 0.0440 360 34 0 0       0.00   20111209
900,000.00 0.0425 360

 

KEY Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status 1 360 20120301 1 0 0   1,252,209.25 0.0405 6,023.00 20120301 0 2 360
20120301 1 0 0   1,997,092.58 0.0395 9,490.75 20120301 0 3 360 20120201 1 0 0  
670,161.63 0.0430 3,325.54 20120301 0 4 360 20120201 1 0 0   692,916.29 0.0435
3,458.80 20120301 0 5 360 20120301 1 0 0   988,672.46 0.0440 4,957.54 20120301 0
6 360 20120201 1 120 0   1,000,000.00 0.0445 3,708.33 20120301 0 7 360 20120301
1 0 0   674,078.36 0.0430 3,340.39 20120301 0 8 360 20120301 1 0 0  
2,925,999.43 0.0430 14,499.74 20120301 0 9 360 20120301 1 0 0   953,719.40
0.0440 4,782.27 20120301 0 10 360 20120201 1 0 0   997,189.73 0.0415 4,861.04
20120301 0 11 360 20120201 1 0 0   997,313.20 0.0440 5,007.61 20120301 0 12 360
20120301 1 0 0   998,597.29 0.0415 4,861.04 20120301 0 13 360 20120101 1 0 0  
1,494,051.91 0.0450 7,600.28 20120301 0 14 360 20120201 1 0 0   797,831.08
0.0435 3,982.50 20120301 0 15 360 20120101 1 0 0   1,991,629.72 0.0420 9,780.35
20120301 0 16 360 20120201 1 0 0   1,151,924.64 0.0445 5,817.96 20120301 0 17
360 20120301 1 0 0   1,223,297.03 0.0420 5,990.47 20120301 0 18 360 20120101 1 0
0   1,852,215.66 0.0420 9,095.72 20120301 0 19 360 20120201 1 0 0   1,396,305.89
0.0450 7,093.60 20120301 0 20 360 20120201 1 0 0   912,563.69 0.0445 4,609.03
20120301 0 21 360 20120201 1 0 0   877,677.97 0.0450 4,458.84 20120301 0 22 360
20120101 1 0 0   1,152,883.83 0.0435 5,762.67 20120301 0 23 360 20120201 1 0 0  
822,783.38 0.0440 4,131.28 20120301 0 24 360 20120101 1 0 0   2,489,814.77
0.0435 12,445.30 20120301 0 25 360 20120201 1 0 0   1,446,104.13 0.0440 7,261.04
20120301 0 26 360 20120301 1 0 0   1,547,845.23 0.0420 7,579.77 20120301 0 27
360 20120101 1 0 0   995,889.14 0.0430 4,948.72 20120301 0 28 360 20120101 1 0 0
  1,244,861.43 0.0430 6,185.90 20120301 0 29 360 20120201 1 0 0   711,066.96
0.0435 3,549.40 20120301 0 30 360 20120201 1 0 0   897,559.97 0.0435 4,480.31
20120301 0 31 360 20120101 1 0 0   1,578,307.06 0.0415 7,704.74 20120301 0 32
360 20120101 1 120 0   1,682,328.00 0.0440 6,168.54 20120301 0 33 360 20120101 1
0 0   1,442,153.55 0.0440 7,251.02 20120301 0 34 360 20120201 1 0 0   897,515.69
0.0425 4,427.46 20120301 0

 

KEY Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) 1 0                   2 0                   3 0          
        4 0                   5 0                   6 0                   7 0  
                8 0                   9 0                   10 0                
  11 0                   12 0                   13 0                   14 0    
              15 0                   16 0                   17 0                
  18 0                   19 0                   20 0                   21 0    
              22 0                   23 0                   24 0                
  25 0                   26 0                   27 0                   28 0    
              29 0                   30 0                   31 0                
  32 0                   33 0                   34 0                  

 

KEY Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                    

 

KEY Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term 1             99 99 60   2             99 99 60   3             99 99
60   4             99 99 60   5             99 99 60   6             99 99 36  
7             99 99 60   8             99 99 60   9             99 99 60   10  
          99 99 60   11             99 99 60   12             99 99 60   13    
        99 99 60   14             99 99 60   15             99 99 60   16      
      99 99 60   17             99 99 60   18             99 99 60   19        
        0   20             99 99 60   21             99 99 60   22            
99 99 60   23             99 99 60   24             99 99 60   25             99
99 60   26             99 99 60   27             99 99 60   28             99 99
60   29             99 99 60   30             99 99 60   31             99 99 60
  32             99 99 60   33             99 99 60   34             99 99 60  

 

KEY Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 329 2   1   9.00 9.00 0.00 1     2 328 1   0   5.00 2.00 0.00 1
    3 362 1   0   7.00 10.00 0.00 1     4 345 2   0   7.00 6.00 0.00 1     5 352
1   0   0.00 36.00 29.00 1     6 355 1   0   6.00   0.00 1     7 339 2   0  
2.00 6.00 0.00 1     8 361 1   1   27.00 17.00 7.00 1     9 351 1   1   5.00
27.00 5.00 1     10 360 1   0   2.00 4.00 0.00 1     11 350 2   0   6.00 1.00
2.00 1     12 331 1   0   16.00 2.00 6.00 1     13 358 2   0   10.00 8.00 0.00 1
    14 344 1   1   25.00 3.00 0.00 1     15 335 4   1   25.00 20.00 0.00 1    
16 354 3   1   10.00 10.00 7.00 1     17 334 2   0   11.00 2.00 0.00 1     18
333 2   1   25.00   0.00 1     19 357 4   0   20.00   6.00 1     20 353 3   1  
20.00   17.00 1     21 356 1   1   7.00 3.00 27.00 1     22 343 5   0   30.00  
0.00 1     23 349 1   0   1.00   0.00 1     24 342 1   1   14.00   4.00 1     25
348 2   1   40.00   3.00 1     26 332 1   0   1.00 1.00 7.00 1     27 338 2   1
  0.00 2.00 9.00 1     28 337 1   0   8.00   8.00 1     29 341 8   1   15.00  
2.00 1     30 340 2   0   19.00   3.00 1     31 330 1   0   13.00 5.00 6.00 1  
  32 347 1   0   9.00 6.00 2.50 1     33 346 1   1   7.00 7.00 13.00 1     34
336 1   0   14.00   0.00 1    

 

KEY Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           792         2           732         3           760
        4           728         5           701         6           776        
7           788         8           751         9           790         10      
    785         11           753         12           732         13          
811         14           779         15           783         16           786  
      17           767         18           792         19           804        
20           772         21           778         22           785         23  
        718         24           741         25           785         26        
  776         27           793         28           778         29           689
        30           770         31           792         32           720      
  33           769         34           795        

 

KEY VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000    

 

KEY Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 19,305.56 12,916.67 23,145.67 0.00 32,222.23 55,367.90 0 4   2 2
15,171.00 18,083.33 13,303.00 0.00 33,254.33 46,557.33 0 5   2 3 14,447.00
5,521.00 0.00 0.00 19,968.00 19,968.00 1 5   3 4 8,166.67 5,543.59 3,134.34 0.00
13,710.26 16,844.60 0 5   2 5 0.00 0.00 0.00 41,947.12 0.00 41,947.12 0 5   2 6
8,833.35   6,325.00   8,833.35 15,158.35 0 5   2 7 6,813.00 6,667.00 0.00 0.00
13,480.00 13,480.00 1 5   3 8 83,133.00   4,909.00   83,133.00 88,042.00 1 5   3
9 3,770.00 0.00 0.00 14,829.28 3,770.00 18,599.28 0 4   2 10 15,423.00 17,448.00
-4,012.00 0.00 32,871.00 28,859.00 1 5   3 11 36,472.00 2,184.48 5,712.38 0.00
38,656.48 44,368.86 0 5   2 12 20,833.34 16,666.67 -6,000.00 29,166.67 37,500.01
60,666.68 0 5   2 13 23,983.00 16,608.32 3,906.00 4,750.00 40,591.32 49,247.32 0
5   2 14 12,500.00 5,785.07 -221.91 386.92 18,285.07 18,450.08 0 4   2 15
86,395.83 0.00 58,649.20 89,087.87 86,395.83 234,132.90 0 4   2 16 10,083.34  
30,400.75   10,083.34 40,484.09 0 4   2 17 40,371.00 1,076.00 -1,832.00 0.00
41,447.00 39,615.00 1 5   3 18 0.00   41,857.94   0.00 41,857.94 0 4   2 19 0.00
  205,764.75   0.00 205,764.75 0 5   2 20 11,784.00   22,506.12   11,784.00
34,290.12 0 4   2 21 0.00   70,225.25   0.00 70,225.25 0 4   2 22 3,291.88  
133,636.58   3,291.88 136,928.46 0 5   2 23 17,656.25   0.00   17,656.25
17,656.25 0 5   2 24 0.00   65,239.00   0.00 65,239.00 0 4   2 25 50,000.00  
5,615.00   50,000.00 55,615.00 0 4   2 26 30,000.00 17,628.00 0.00 0.00
47,628.00 47,628.00 1 5   2 27 0.00 0.00 -3,860.00 33,480.31 0.00 29,620.31 0 4
  2 28 34,666.67   5,570.81   34,666.67 40,237.48 0 5   2 29 0.00   30,875.42  
0.00 30,875.42 0 4   2 30 0.00 5,500.00 0.00 58,024.42 5,500.00 63,524.42 0 5  
2 31 19,026.00 22,679.00 0.00 0.00 41,705.00 41,705.00 1 5   3 32 78,747.12
21,140.50 0.00 0.00 99,887.62 99,887.62 0 5   2 33 18,145.00 22,044.00 -6,126.00
0.00 40,189.00 34,063.00 1 4   3 34 67,624.00   0.00   67,624.00 67,624.00 1 5  
3

 

KEY Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1   4   418,885.96 12,703.78 0.2294     100.00 2   4   422,962.17
16,598.43 0.3565     100.00 3   4   347,689.78 4,592.54 0.2300     100.00 4   4
  306,970.95 6,816.62 0.4047     100.00 5   4   11,887,669.00 9,960.51 0.2375  
    6   4   3,087,852.00 6,374.86 0.4206     100.00 7   3   390,827.72 5,925.17
0.4396     100.00 8   4   2,688,944.45 30,796.65 0.3498       9   4   639,454.99
7,241.48 0.3893       10   3   257,875.51 9,960.63 0.3451     100.00 11   4  
105,950.91 9,253.53 0.2086       12   4   258,573.75 12,521.54 0.2064       13  
4   4,410,543.44 18,654.20 0.3788     100.00 14   4   401,708.95 7,720.21 0.4184
    100.00 15   4   26,135,842.01 38,800.50 0.1657     100.00 16   4  
437,307.98 12,545.98 0.3099       17   4   1,135,368.58 11,018.83 0.2781    
100.00 18   4   449,942.73 16,920.82 0.4042     100.00 19   4   331,250.57
22,059.42 0.1072       20   4   10,902,433.37 10,895.14 0.3177       21   4  
122,067.31 12,635.14 0.1799       22   4   3,033,544.72 24,780.35 0.1810    
100.00 23   4   291,332.75 5,921.02 0.3354     100.00 24   4   2,693,820.00
21,488.49 0.3294       25   4   2,352,233.00 10,278.49 0.1848       26   4  
1,014,288.30 13,411.52 0.2816       27   4   6,771,237.21 10,064.03 0.3398      
28   4   207,306.94 13,070.30 0.3248       29   4   2,079,286.00 14,107.47
0.4569       30   4   1,329,709.46 16,963.12 0.2670       31   4   731,989.00
11,428.75 0.2740       32   4   1,307,577.92 9,236.51 0.0925       33   4  
284,957.03 13,676.64 0.4015       34   4   1,019,977.84 7,316.51 0.1082    
100.00

 

KEY City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date 1 SAN FRANCISCO CA 94105 4 2 2,004,000.00 2,004,000.00 3 20120105
2 WESTON MA 02493 1 1 2,905,750.00 2,910,000.00 3 20120103 3 SAN FRANCISCO CA
94131 1 1 870,000.00 840,000.00 3 20111209 4 CHARLESTOWN MA 02129 4 1 868,500.00
870,000.00 3 20111213 5 MONTE SERENO CA 95030 1 1   2,500,000.00 3 20111214 6
SAN FRANCISCO CA 94118 4 1 1,540,000.00 1,540,000.00 3 20111130 7 SANTA BARBARA
CA 93103 1 1 1,175,000.00 1,175,000.00 3 20111205 8 SAN FRANCISCO CA 94109 1 1  
7,100,000.00 3 20111212 9 SAN FRANCISCO CA 94117 4 1   1,200,000.00 3 20111212
10 NEWTON MA 02458 1 1 1,325,000.00 1,325,000.00 3 20111128 11 LOS GATOS CA
95030 1 1   1,530,000.00 3 20111207 12 EAST HAMPTON NY 11937 1 2   2,000,000.00
3 20111214 13 PALO ALTO CA 94301 1 1 3,440,000.00 3,440,000.00 3 20111101 14
SONOMA CA 95476 1 1 1,281,083.00 1,300,000.00 3 20111102 15 LOS ANGELES CA 90077
1 1 3,550,000.00 3,550,000.00 3 20111031 16 LOS ALTOS HILLS CA 94022 1 1  
2,500,000.00 3 20111115 17 NEW YORK NY 10024 2 1 2,775,000.00 2,775,000.00 3
20111104 18 LOS ALTOS CA 94024 1 1 2,325,000.00 2,325,000.00 3 20111028 19 DEL
MAR CA 92014 1 1   2,700,000.00 3 20111024 20 LOS ANGELES CA 90291 13 3  
1,525,000.00 3 20111104 21 BEVERLY HILLS CA 90212 1 1   3,350,000.00 3 20111102
22 LAGUNA BEACH CA 92651 1 1 1,447,000.00 1,447,000.00 3 20111031 23 NEW YORK NY
10026 4 1 1,401,000.00 1,401,000.00 3 20111024 24 WESTON MA 02493 1 1  
6,500,000.00 3 20110914 25 ST HELENA CA 94574 1 1   2,600,000.00 3 20111130 26
SAN FRANCISCO CA 94121 1 1   2,425,000.00 3 20111214 27 GLEN ELLEN CA 95442 1 1
  5,200,000.00 3 20111017 28 LOS ANGELES  SHERMAN OAKS CA 91423 1 1  
2,300,000.00 3 20111028 29 LOS ANGELES CA 90291 13 1   1,805,000.00 3 20111006
30 SAN JOSE CA 95138 6 1   3,300,000.00 3 20111004 31 LOS ALTOS CA 94024 1 1  
2,975,000.00 3 20110926 32 NEW YORK NY 10013 2 1   3,300,000.00 3 20110926 33
LOS ANGELES CA 91436 1 1   2,000,000.00 3 20110908 34 NEW YORK NY 10065 2 1
1,218,000.00 1,400,000.00 3 20110908

 

KEY Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets 1               0.6821 0.6258 0 2               0.7499 0.6883 0 3        
      0.8000 0.8000 0 4               0.8000 0.8000 0 5               0.3960
0.3960 0 6               0.6494 0.6494 0 7               0.5745 0.5745 0 8      
        0.4127 0.4127 0 9               0.7958 0.7958 0 10               0.8000
0.7547 0 11               0.7000 0.6536 0 12               0.5750 0.5000 0 13  
            0.7267 0.4361 0 14               0.6245 0.6245 0 15              
0.6500 0.5634 0 16               0.6620 0.4620 0 17               0.4414 0.4414
0 18               0.8000 0.8000 0 19               0.5185 0.5185 0 20          
    0.6000 0.6000 0 21               0.6209 0.2627 0 22               0.8000
0.8000 0 23               0.5889 0.5889 0 24               0.4615 0.3846 0 25  
            0.5577 0.5577 0 26               0.6392 0.6392 0 27              
0.1923 0.1923 0 28               0.7609 0.5435 0 29               0.6909 0.3950
0 30               0.6500 0.2727 0 31               0.5328 0.5328 0 32          
    0.5098 0.5098 0 33               0.7240 0.7240 0 34               0.7389
0.7389 0

 

KEY Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount 1 0 0                   2 0 0                   3 0 0                   4
0 0                   5 0 0                   6 0 0                   7 0 0    
              8 0 0                   9 0 0                   10 0 0            
      11 0 0                   12 0 0                   13 0 0                  
14 0 0                   15 0 0                   16 0 0                   17 0
0                   18 0 0                   19 0 0                   20 0 0    
              21 0 0                   22 0 0                   23 0 0          
        24 0 0                   25 0 0                   26 0 0                
  27 0 0                   28 0 0                   29 0 0                   30
0 0                   31 0 0                   32 0 0                   33 0 0  
                34 0 0                  

 

KEY Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1                 2                 3                 4                 5
                6                 7                 8                 9        
        10                 11                 12                 13            
    14                 15                 16                 17                
18                 19                 20                 21                 22  
              23                 24                 25                 26      
          27                 28                 29                 30          
      31                 32                 33                 34              
 

 

Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus)     16.00 12.00 0.00
20420201 19,305.56 19,305.56     1.00   0.00 20420201 15,171.00 13,303.00    
23.00 12.00 0.00 20420101 14,447.00 0.00     19.00 14.00 0.00 20420101 8,166.67
0.00     1.00 36.00 0.00 20420201 0.00 0.00     17.00   0.00 20420101 8,833.35
0.00     28.00 32.00 0.00 20420201 6,813.00 0.00     27.00 17.00 0.00 20420201
83,133.00 0.00     34.00 34.00 0.00 20420201 3,770.00 0.00     2.00 4.00
60,000.00 20420101 15,423.00 0.00     15.00 18.00 0.00 20420101 36,472.00
6,199.38     16.00 15.00 0.00 20420201 20,833.34 0.00     12.00 8.00 0.00
20411201 23,983.00 7,813.00     25.00 26.00 0.00 20420101 12,500.00 0.00    
25.00 20.00 0.00 20411201 86,395.83 0.00     30.00 30.00 0.00 20420101 10,083.34
0.00     22.00 7.00 0.00 20420201 40,371.00 0.00     25.00   0.00 20411201 0.00
0.00     27.00   0.00 20420101 0.00 0.00     20.00   0.00 20420101 11,784.00
0.00     20.00 3.00 0.00 20420101 0.00 0.00     30.00   0.00 20411201 3,291.88
0.00     16.00   0.00 20420101 17,656.25 0.00     1.00   0.00 20411201 0.00 0.00
    40.00   0.00 20420101 50,000.00 0.00     10.00 14.00 0.00 20420201 30,000.00
0.00     2.00 2.00 0.00 20411201 0.00 0.00     17.00   0.00 20411201 34,666.67
5,570.81     17.00   0.00 20420101 0.00 0.00     19.00   0.00 20420101 0.00 0.00
    20.00 10.00 0.00 20411201 19,026.00 0.00     16.00 14.00 0.00 20411201
78,747.12 0.00     7.00 7.00 0.00 20411201 18,145.00 0.00     15.00   0.00
20420101 67,624.00 0.00

 

KEY Primary Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator
Doc Code RWT Income Verification RWT Asset Verification 1 0.00 12,916.67 0.00
0.00 Full 2 years 2 Months 2 0.00 18,083.33 0.00 0.00 Full 2 years 2 Months 3
0.00 5,521.00 0.00 0.00 Full 2 years 2 Months 4 0.00 5,543.59 0.00 0.00 Full 2
years 2 Months 5 0.00 0.00 0.00 0.00 Full 2 years 2 Months 6 0.00       Full 2
years 2 Months 7 0.00 6,667.00 0.00 0.00 Full 2 years 1 Month 8 0.00       Full
2 years 2 Months 9 0.00 0.00 0.00 0.00 Full 2 years 2 Months 10 0.00 17,448.00
0.00 0.00 Full 2 years 1 Month 11 0.00 2,184.48 0.00 0.00 Full 2 years 2 Months
12 0.00 16,666.67 29,166.67 0.00 Full 2 years 2 Months 13 0.00 16,608.32
4,750.00 0.00 Full 2 years 2 Months 14 0.00 5,785.07 0.00 0.00 Full 2 years 2
Months 15 0.00 0.00 0.00 0.00 Full 2 years 2 Months 16 0.00       Full 2 years 2
Months 17 0.00 1,076.00 0.00 0.00 Full 2 years 2 Months 18 0.00       Full 2
years 2 Months 19 0.00       Full 2 years 2 Months 20 0.00       Full 2 years 2
Months 21 0.00       Full 2 years 2 Months 22 0.00       Full 2 years 2 Months
23 0.00       Full 2 years 2 Months 24 0.00       Full 2 years 2 Months 25 0.00
      Full 2 years 2 Months 26 0.00 17,628.00 0.00 0.00 Full 2 years 2 Months 27
0.00 0.00 0.00 0.00 Full 2 years 2 Months 28 0.00       Full 2 years 2 Months 29
0.00       Full 2 years 2 Months 30 0.00 5,500.00 0.00 0.00 Full 2 years 2
Months 31 0.00 22,679.00 0.00 0.00 Full 2 years 2 Months 32 0.00 21,140.50 0.00
0.00 Full 2 years 2 Months 33 0.00 22,044.00 0.00 0.00 Full 2 years 2 Months 34
0.00       Full 2 years 2 Months

 

 

 

  

ASF RMBS DISCLOSURE PACKAGE







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

  

ATTACHMENT 2A

   

SALE AND SERVICING AGREEMENT

 

Refer to Exhibit 10.3

 

 

 

 

 



29

 

 

ATTACHMENT 2B

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.4

 

 

 



30

 

 

 

EXHIBIT D-3

 

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

 

 



Name   Title   Specimen Signature                                              
                                                                               
                       



 

 

 

 





EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________   751 Kasota Avenue    
Minneapolis, MN  55414     Attn:  WFDC Release Department.  

 

Re:Custodial Agreement, dated as of January 1, 2012, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia
Residential Funding, Inc., as Depositor, and Redwood Residential Acquisition
Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

 

Mortgage Loan Number:                                    Investor
Number:                                     Mortgagor Name, Address & Zip
Code:                  Pool Number:                                        

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5. Non-liquidation Reason:__________________       For CMI Use
Only:_____________

 

 

By:____________________________________________

(Authorized Signature)

 

Printed Name ___________________________________

 

Servicer Name:______________________________ ____

 

Ship To Address: ________________________________



__________________________________

 

 

 

Phone: _______________________

 

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

________________________________________ Date                           

Signature

 

Documents returned to Custodian:

 

________________________________________ Date                           

Custodian

 

 

 

 

 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT

 

 

 



 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

 





NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

 

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.Complete as applicable. Required documentation:

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

* For escrow advances - complete payment history

(to calculate advances from last positive escrow balance forward)

* Other expenses -  copies of corporate advance history showing all payments

* REO repairs > $1500 require explanation

* REO repairs >$3000 require evidence of at least 2 bids.

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

13.The total of lines 1 through 12.

Credits:

 

14-21.Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.

* Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form            

22.The total of lines 14 through 21.

 

 

 

 

Page 1 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 



 

Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 



Total Realized Loss (or Amount of Any Gain)

 

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 

 

 

Page 2 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

 

Prepared by: __________________                         Date: _______________

 

Phone: ______________________           Email Address:_____________________

 

Servicer Loan No.

 

 

 

 

Servicer Name

 

 

 

 

Servicer Address

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

 

 

Borrower's Name: _________________________________________________________

 

Property Address: _________________________________________________________

 

 

 

Liquidation Type: REO Sale                 3rd Party Sale                Short
Sale                  Charge Off

 

 

 

Was this loan granted a Bankruptcy deficiency or
cramdown             Yes              No

 

If “Yes”, provide deficiency or cramdown amount _______________________________

 

 

 

Liquidation and Acquisition Expenses:

 



(1) Actual Unpaid Principal Balance of Mortgage Loan $ ______________ (1) (2)
Interest accrued at Net Rate  ________________ (2) (3) Accrued Servicing Fees
 ________________ (3) (4) Attorney's Fees  ________________ (4) (5) Taxes (see
page 2)  ________________ (5) (6) Property Maintenance ________________ (6) (7)
MI/Hazard Insurance Premiums (see page 2)  ________________ (7) (8) Utility
Expenses  ________________ (8) (9) Appraisal/BPO  ________________ (9) (10)
Property Inspections  ________________ (10) (11) FC Costs/Other Legal Expenses
 ________________ (11)

 

 

 

 

Page 3 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

(12) Other (itemize)  ________________ (12)   Cash for
Keys__________________________  ________________ (12)   HOA/Condo
Fees_______________________  ________________ (12)  
______________________________________  ________________ (12)           Total
Expenses $ _______________ (13) Credits:       (14) Escrow Balance $
_______________ (14) (15) HIP Refund ________________ (15) (16) Rental Receipts
________________ (16) (17) Hazard Loss Proceeds ________________ (17) (18)
Primary Mortgage Insurance / Gov’t Insurance ________________ (18a) HUD Part A  
  ________________ (18b) HUD Part B (19) Pool Insurance Proceeds
________________ (19) (20) Proceeds from Sale of Acquired Property
________________ (20) (21) Other (itemize) ________________ (21)  
_________________________________________ ________________ (21)           Total
Credits $________________ (22) Total Realized Loss (or Amount of Gain)
$________________ (23)

 

 

 

Page 4 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

 

Escrow Disbursement Detail

 

 

Type

(Tax /Ins.)

Date Paid Period of Coverage Total Paid Base Amount Penalties Interest          
                                                                               
                     

 

 

 

 

Page 5 of 5

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING

 

 

 

 

Page 1 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

COLUMN/HEADER NAME DESCRIPTION DECIMAL FORMAT COMMENT SERVICER_LOAN_NBR A UNIQUE
NUMBER ASSIGNED TO A LOAN BY THE SERVICER.  THIS MAY BE DIFFERENT THAN THE
LOAN_NBR     LOAN_NBR A UNIQUE IDENTIFIER ASSIGNED TO EACH LOAN BY THE
ORIGINATOR.     CLIENT_NBR SERVICER CLIENT NUMBER     SERV_INVESTOR_NBR CONTAINS
A UNIQUE NUMBER AS ASSIGNED BY AN EXTERNAL SERVICER TO IDENTIFY A GROUP OF LOANS
IN THEIR SYSTEM.     BORROWER_FIRST_NAME FIRST NAME OF THE BORROWER.    
BORROWER_LAST_NAME LAST NAME OF THE BORROWER.     PROP_ADDRESS STREET NAME AND
NUMBER OF PROPERTY     PROP_STATE THE STATE WHERE THE  PROPERTY LOCATED.    
PROP_ZIP ZIP CODE WHERE THE PROPERTY IS LOCATED.     BORR_NEXT_PAY_DUE_DATE THE
DATE THAT THE BORROWER'S NEXT PAYMENT IS DUE TO THE SERVICER AT THE END OF
PROCESSING CYCLE, AS REPORTED BY SERVICER.   MM/DD/YYYY LOAN_TYPE LOAN TYPE
(I.E. FHA, VA, CONV)     BANKRUPTCY_FILED_DATE THE DATE A PARTICULAR BANKRUPTCY
CLAIM WAS FILED.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE THE CHAPTER UNDER WHICH
THE BANKRUPTCY WAS FILED.     BANKRUPTCY_CASE_NBR THE CASE NUMBER ASSIGNED BY
THE COURT TO THE BANKRUPTCY FILING.     POST_PETITION_DUE_DATE THE PAYMENT DUE
DATE ONCE THE BANKRUPTCY HAS BEEN APPROVED BY THE COURTS   MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE THE DATE THE LOAN IS REMOVED FROM BANKRUPTCY. EITHER
BY DISMISSAL, DISCHARGED AND/OR A MOTION FOR RELIEF WAS GRANTED.   MM/DD/YYYY
LOSS_MIT_APPR_DATE THE DATE THE LOSS MITIGATION WAS APPROVED BY THE SERVICER  
MM/DD/YYYY LOSS_MIT_TYPE THE TYPE OF LOSS MITIGATION APPROVED FOR A LOAN SUCH
AS;     LOSS_MIT_EST_COMP_DATE THE DATE THE LOSS MITIGATION /PLAN IS SCHEDULED
TO END/CLOSE   MM/DD/YYYY LOSS_MIT_ACT_COMP_DATE THE DATE THE LOSS MITIGATION IS
ACTUALLY COMPLETED   MM/DD/YYYY

 

Page 1 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

FRCLSR_APPROVED_DATE THE DATE DA ADMIN SENDS A LETTER TO THE SERVICER WITH
INSTRUCTIONS TO BEGIN FORECLOSURE PROCEEDINGS.   MM/DD/YYYY
ATTORNEY_REFERRAL_DATE DATE FILE WAS REFERRED TO ATTORNEY TO PURSUE FORECLOSURE
  MM/DD/YYYY FIRST_LEGAL_DATE NOTICE OF 1ST LEGAL FILED BY AN ATTORNEY IN A
FORECLOSURE ACTION   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE THE DATE BY WHICH A
FORECLOSURE SALE IS EXPECTED TO OCCUR.   MM/DD/YYYY FRCLSR_SALE_DATE THE ACTUAL
DATE OF THE FORECLOSURE SALE.   MM/DD/YYYY FRCLSR_SALE_AMT THE AMOUNT A PROPERTY
SOLD FOR AT THE FORECLOSURE SALE. 2 NO COMMAS(,) OR DOLLAR SIGNS ($)
EVICTION_START_DATE THE DATE THE SERVICER INITIATES EVICTION OF THE BORROWER.  
MM/DD/YYYY EVICTION_COMPLETED_DATE THE DATE THE COURT REVOKES LEGAL POSSESSION
OF THE PROPERTY FROM THE BORROWER.   MM/DD/YYYY LIST_PRICE THE PRICE AT WHICH AN
REO PROPERTY IS MARKETED. 2 NO COMMAS(,) OR DOLLAR SIGNS ($) LIST_DATE THE DATE
AN REO PROPERTY IS LISTED AT A PARTICULAR PRICE.   MM/DD/YYYY OFFER_AMT THE
DOLLAR VALUE OF AN OFFER FOR AN REO PROPERTY. 2 NO COMMAS(,) OR DOLLAR SIGNS ($)
OFFER_DATE_TIME THE DATE AN OFFER IS RECEIVED BY DA ADMIN OR BY THE SERVICER.  
MM/DD/YYYY REO_CLOSING_DATE THE DATE THE REO SALE OF THE PROPERTY IS SCHEDULED
TO CLOSE.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE ACTUAL DATE OF REO SALE  
MM/DD/YYYY OCCUPANT_CODE CLASSIFICATION OF HOW THE PROPERTY IS OCCUPIED.    
PROP_CONDITION_CODE A CODE THAT INDICATES THE CONDITION OF THE PROPERTY.    
PROP_INSPECTION_DATE THE DATE A  PROPERTY INSPECTION IS PERFORMED.   MM/DD/YYYY
APPRAISAL_DATE THE DATE THE APPRAISAL WAS DONE.   MM/DD/YYYY CURR_PROP_VAL  THE
CURRENT "AS IS" VALUE OF THE PROPERTY BASED ON BROKERS PRICE OPINION OR
APPRAISAL. 2  

 

Page 2 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

REPAIRED_PROP_VAL THE AMOUNT THE PROPERTY WOULD BE WORTH IF REPAIRS ARE
COMPLETED PURSUANT TO A BROKER'S PRICE OPINION OR APPRAISAL. 2   If applicable:
      DELINQ_STATUS_CODE FNMA CODE DESCRIBING STATUS OF LOAN    
DELINQ_REASON_CODE THE CIRCUMSTANCES WHICH CAUSED A BORROWER TO STOP PAYING ON A
LOAN.   CODE INDICATES THE REASON WHY THE LOAN IS IN DEFAULT FOR THIS CYCLE.    
MI_CLAIM_FILED_DATE DATE MORTGAGE INSURANCE CLAIM WAS FILED WITH MORTGAGE
INSURANCE COMPANY.   MM/DD/YYYY MI_CLAIM_AMT AMOUNT OF MORTGAGE INSURANCE CLAIM
FILED   NO COMMAS(,) OR DOLLAR SIGNS ($) MI_CLAIM_PAID_DATE DATE MORTGAGE
INSURANCE COMPANY DISBURSED CLAIM PAYMENT   MM/DD/YYYY MI_CLAIM_AMT_PAID AMOUNT
MORTGAGE INSURANCE COMPANY PAID ON CLAIM 2 NO COMMAS(,) OR DOLLAR SIGNS ($)
POOL_CLAIM_FILED_DATE DATE CLAIM WAS FILED WITH POOL INSURANCE COMPANY  
MM/DD/YYYY POOL_CLAIM_AMT AMOUNT OF CLAIM FILED WITH POOL INSURANCE COMPANY 2 NO
COMMAS(,) OR DOLLAR SIGNS ($) POOL_CLAIM_PAID_DATE DATE CLAIM WAS SETTLED AND
THE CHECK WAS ISSUED BY THE POOL INSURER   MM/DD/YYYY POOL_CLAIM_AMT_PAID AMOUNT
PAID ON CLAIM BY POOL INSURANCE COMPANY 2 NO COMMAS(,) OR DOLLAR SIGNS ($)
FHA_PART_A_CLAIM_FILED_DATE  DATE FHA PART A CLAIM WAS FILED WITH HUD  
MM/DD/YYYY FHA_PART_A_CLAIM_AMT  AMOUNT OF FHA PART A CLAIM FILED 2 NO COMMAS(,)
OR DOLLAR SIGNS ($) FHA_PART_A_CLAIM_PAID_DATE  DATE HUD DISBURSED PART A CLAIM
PAYMENT   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  AMOUNT HUD PAID ON PART A CLAIM
2 NO COMMAS(,) OR DOLLAR SIGNS ($) FHA_PART_B_CLAIM_FILED_DATE   DATE FHA PART B
CLAIM WAS FILED WITH HUD   MM/DD/YYYY FHA_PART_B_CLAIM_AMT   AMOUNT OF FHA PART
B CLAIM FILED 2 NO COMMAS(,) OR DOLLAR SIGNS ($) FHA_PART_B_CLAIM_PAID_DATE
   DATE HUD DISBURSED PART B CLAIM PAYMENT   MM/DD/YYYY

 

Page 3 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

FHA_PART_B_CLAIM_PAID_AMT  AMOUNT HUD PAID ON PART B CLAIM 2 NO COMMAS(,) OR
DOLLAR SIGNS ($) VA_CLAIM_FILED_DATE  DATE VA CLAIM WAS FILED WITH THE VETERANS
ADMIN   MM/DD/YYYY VA_CLAIM_PAID_DATE  DATE VETERANS ADMIN. DISBURSED VA CLAIM
PAYMENT   MM/DD/YYYY VA_CLAIM_PAID_AMT  AMOUNT VETERANS ADMIN. PAID ON VA CLAIM
2 NO COMMAS(,) OR DOLLAR SIGNS ($) MOTION_FOR_RELIEF_DATE The date the Motion
for Relief was filed 10 MM/DD/YYYY   FRCLSR_BID_AMT The foreclosure sale bid
amount 11 No commas(,) or dollar signs ($)   FRCLSR_SALE_TYPE The foreclosure
sales results: REO, Third Party, Conveyance to HUD/VA       REO_PROCEEDS The net
proceeds from the sale of the REO property.    No commas(,) or dollar signs ($)
  BPO_DATE The date the BPO was done.       CURRENT_FICO The current FICO score
      HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was filed with the
Hazard Insurance Company. 10 MM/DD/YYYY   HAZARD_CLAIM_AMT The amount of the
Hazard Insurance Claim filed. 11 No commas(,) or dollar signs ($)  
HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company disbursed the claim
payment. 10 MM/DD/YYYY   HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance
Company paid on the claim. 11 No commas(,) or dollar signs ($)   ACTION_CODE
Indicates loan status   Number   NOD_DATE     MM/DD/YYYY   NOI_DATE    
MM/DD/YYYY   ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY   ACTUAL_PAYMENT_
PLAN_END_DATE         ACTUAL_REO_START_DATE     MM/DD/YYYY   REO_SALES_PRICE    
Number   REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number      
       

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

  · ASUM- Approved Assumption   · BAP- Borrower Assistance Program   · CO-
Charge Off

 

Page 4 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

  · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD- Loan
Modification   · PRE- Pre-Sale   · SS- Short Sale   · MISC- Anything else
approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

Page 5 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code Delinquency Description 001 FNMA-Death of principal mortgagor
002 FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 

Page 6 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 

Page 7 of 7

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

 

